Name: Regulation (EU) NoÃ 1316/2013 of the European Parliament and of the Council of 11Ã December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) NoÃ 913/2010 and repealing Regulations (EC) NoÃ 680/2007 and (EC) NoÃ 67/2010 Text with EEA relevance
 Type: Regulation
 Subject Matter: EU finance;  research and intellectual property;  executive power and public service;  European construction;  economic policy;  organisation of transport;  energy policy;  communications
 Date Published: nan

 20.12.2013 EN Official Journal of the European Union L 348/129 REGULATION (EU) No 1316/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 December 2013 establishing the Connecting Europe Facility, amending Regulation (EU) No 913/2010 and repealing Regulations (EC) No 680/2007 and (EC) No 67/2010 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) In order to achieve smart, sustainable and inclusive growth and to stimulate job creation in line with the objectives of the Europe 2020 Strategy, the Union needs an up-to-date, high-performance infrastructure to help connect and integrate the Union and all its regions, in the transport, telecommunications and energy sectors. Those connections should help improve the free movement of persons, goods, capital and services. The trans-European networks should facilitate cross-border connections, foster greater economic, social and territorial cohesion, and contribute to a more competitive social market economy and to combating climate change. (2) The aim of the creation of the Connecting Europe Facility (CEF) established by this Regulation is to accelerate investment in the field of trans-European networks and to leverage funding from both the public and the private sectors, while increasing legal certainty and respecting the principle of technological neutrality. The CEF should enable synergies between the transport, telecommunications and energy sectors to be harnessed to the full, thus enhancing the effectiveness of Union action and enabling implementing costs to be optimised. (3) According to the Commission, the estimated investment requirement for trans-European networks in the transport, telecommunications and energy sectors for the period up to 2020 is EUR 970 000 million. (4) This Regulation lays down, for the implementation of the CEF for the period 2014 to 2020, a financial envelope of EUR 33 242 259 000 in current prices which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 2 December 2013 on budgetary discipline, on cooperation in budgetary matters and on sound financial management (4) for the European Parliament and the Council during the annual budgetary procedure. (5) In order to optimise the use of budgetary funds allocated to the CEF, the Commission should, following the mid-term evaluation of the CEF, be able to propose the transfer of appropriations between the transport, telecommunications and energy sectors. Such proposal should be subject to the annual budgetary procedure. (6) The amount of EUR 11 305 500 000 in current prices transferred from the Cohesion Fund established by Regulation (EU) No 1301/2013 of the European Parliament and of the Council (5) should be used to commit budgetary resources to financial instruments under this Regulation only from 1 January 2017. (7) The creation of efficient transport and energy infrastructure networks is one of the 12 key actions identified by the Commission in its Communication of 13 April 2011 entitled: "Single Market Act  Twelve levers to boost growth and strengthen confidence: 'Working together to create new growth'. (8) The Commission has committed itself to mainstreaming climate change into Union spending programmes and to directing at least 20 % of the Union budget to climate-related objectives. It is important to ensure that climate change mitigation and adaptation, as well as risk prevention and management, are promoted in the preparation, design and implementation of projects of common interest. Infrastructure investments covered by this Regulation should help to promote the transition to a low-carbon and climate- and disaster-resilient economy and society, taking into account the specificities of regions with natural and demographic disadvantages, in particular the outermost and island regions. In the transport and energy sectors in particular, the CEF should contribute to the Union's mid-term and long-term objectives in terms of decarbonisation. (9) In its resolution of 8 June 2011 on Investing in the future: a new Multiannual Financial Framework (MFF) for a competitive, sustainable and inclusive Europe (6), the European Parliament stressed the importance of ensuring the rapid execution of the Union's Digital Agenda and of continuing efforts towards reaching by 2020 the targets of making access to high-speed internet available to all Union citizens, also in less developed regions. The European Parliament underlined that investing in an effective transport infrastructure had a key role to play in enabling Europe to defend its competitiveness and pave the way for post-crisis, long-term economic growth, and that the trans-European transport network ("TEN-T") was vital in order to guarantee the proper functioning of the internal market and provide important European added value. The European Parliament also stated that it was of the opinion that TEN-T should, accordingly, be a key priority in the MFF and that an increase in TEN-T funds was necessary in the MFF. In addition, the European Parliament emphasised the need to maximise the impact of Union funding and the opportunity offered by the Cohesion and by the European Structural and Investment Funds and financial instruments to fund key national and cross-border European priority energy infrastructure projects, and stressed the need for a substantial allocation from the Union budget for financial instruments in this field. (10) With a view to financing infrastructure in cross-border regions as part of the development of the networks as a whole, synergies should be encouraged between the financial instruments of the CEF and other Union funds. (11) On 28 March 2011, the Commission adopted the White Paper entitled "Roadmap to a Single European Transport Area  Towards a competitive and resource efficient transport system" (the "White Paper"). The White Paper aims at reducing the greenhouse gas emissions (GHG) of the transport sector by at least 60 % by 2050 compared to 1990. As far as infrastructure is concerned, the White Paper aims at establishing a fully functional and Union-wide multimodal TEN-T core network by 2030. Interoperability could be enhanced by innovative solutions that improve compatibility between the systems involved. The White Paper also aims at optimising the performance of multimodal logistic chains, including by making greater use of more energy-efficient modes. Therefore, it sets the following relevant targets for TEN-T policy: 30 % of road freight carried over distances of more than 300 km should shift to other modes by 2030, and more than 50 % by 2050; the length of the existing high-speed rail network should triple by 2030 and by 2050 the majority of medium-distance passenger journeys should be undertaken by rail; by 2050, all core network airports should be connected to the rail network and all seaports to the rail freight and, where possible, to the inland waterway system. (12) In its resolution of 6 July 2010 on a sustainable future for transport (7), the European Parliament emphasised that an efficient transport policy required a financial framework that was appropriate to the challenges arising and that, to that end, the current resources for transport and mobility should be increased; it further considered that there was a need to create a facility to coordinate and optimise the use of different sources of transport funding and of all the financial means and mechanisms available at Union level. (13) In its conclusions of 11 June 2009 on the TEN-T policy review, the Council reaffirmed the need to continue investing in transport infrastructure in order to ensure proper development of the TEN-T in all transport modes, as a basis for the internal market and competitiveness, economic, social and territorial cohesion of the Union and its connection to neighbouring countries, focusing on the European added value that this would bring. The Council also underlined the need for the Union to make available the financial resources necessary to stimulate investment in TEN-T projects and, in particular, the need to reconcile appropriate financing support from the TEN-T budget to the priority projects which involve relevant cross-border sections and the implementation of which would extend beyond 2013 within the institutional constraints of the MFF programming. In the view of the Council, public-private partnership approaches should be further developed and supported in this context where appropriate. (14) On the basis of the objectives set by the White Paper, the TEN-T guidelines as laid down in Regulation (EU) No 1315/2013 of the European Parliament and of the Council (8) identify the infrastructure of the TEN-T, specify the requirements to be fulfilled by it and provide for measures for their implementation. Those guidelines envisage, in particular, the completion of the core network by 2030 through the creation of new infrastructure as well as the substantial upgrading and rehabilitation of existing infrastructure. (15) Based on an analysis of the transport infrastructure plans of Member States, the Commission estimates that investment needs in transport amount to EUR 500 000 million over the entirety of the TEN-T network for the period 2014-2020, of which an estimated EUR 250 000 million will need to be invested in the core network of the TEN-T. (16) The geographical alignment of rail freight corridors as provided for by Regulation (EU) No 913/2010 of the European Parliament and of the Council (9) and of core network corridors under Part I of Annex I to this Regulation should, where appropriate, be ensured, taking into consideration the objectives of the respective instruments, in order to reduce the administrative burden and streamline the development and use of the railway infrastructure. The rail freight corridors should be subject solely to the provisions of Regulation (EU) No 913/2010, including as regards changes to their alignment. (17) Within the framework of the TEN-T policy review launched in February 2009, a dedicated expert group was created to support the Commission and look into the issue of the funding strategy and financing perspectives for the TEN-T. Expert Group No 5 drew from the experience of external experts from various fields: infrastructure managers, infrastructure planners, national, regional and local representatives, environmental experts, academia, and representatives of the private sector. The final report of Expert Group No 5 (10) adopted in July 2010 contains 40 recommendations, some of which have been taken into account in this Regulation. That report recommends inter alia that the Commission should provide a standard framework for the blending of Union grants and TEN-T public-private partnerships ("PPPs"), covering both the funds under the cohesion policy and the TEN-T budget. (18) Experience with the MFF (2007-2013) shows that some Member States which are eligible for financing from the Cohesion Fund are facing significant obstacles in delivering on time complex cross-border transport infrastructure projects with a high European added value, as well as allowing efficient use of Union funds. Therefore, in order to improve the completion of transport projects  in particular cross-border ones  with a high European added value, part of the Cohesion Fund allocation (EUR 11 305 500 000) should be transferred to finance transport projects on the transport core network or transport projects relating to horizontal priorities in the Member States eligible for financing from the Cohesion Fund under the CEF. In an initial phase, the selection of projects eligible for financing should respect the national allocations under the Cohesion Fund. The Commission should support Member States eligible for financing from the Cohesion Fund in their efforts to develop an appropriate pipeline of projects, in particular by strengthening the institutional capacity of the public administrations concerned and by organising additional calls for proposals, while ensuring a transparent process for the selection of projects. (19) The amount of EUR 11 305 500 000 transferred from the Cohesion Fund, to be spent exclusively in Member States eligible for funding from the Cohesion Fund, should not be used to finance actions with synergies between transport, telecommunications and energy sectors contributing to projects of common interest resulting from a multi-sectoral call for proposals. (20) Institutional and administrative capacity are essential prerequisites for effective delivery of the objectives of the CEF. The Commission should, as far as possible, offer appropriate means of support to permit the design and implementation of projects in the Member States concerned. (21) In its Communication of 17 November 2010 entitled: "Energy infrastructure priorities for 2020 and beyond  a Blueprint for an integrated energy network", the Commission identified the priority corridors which are necessary to allow the Union to meet its ambitious energy and climate targets by 2020 for the purposes of completing the internal energy market, ensuring security of supply, enabling the integration of renewable sources of energy and preparing the networks for further decarbonisation of the energy system beyond 2020. (22) Major investment is needed to modernise and expand Europe's energy infrastructure and to interconnect networks across borders and end the energy isolation of Member States, in order to meet the Union's energy and climate policy objectives of competitiveness, sustainability and security of supply in a cost-effective way. According to the Commission, the estimated investment needs in energy infrastructure up to 2020 amount to EUR 1 000 000 million, including investment of approximately EUR 200 000 million in electricity and gas transmission and storage infrastructures considered to be of European relevance. According to the Commission Staff Working Paper entitled "Energy infrastructure investment needs and financing requirements" submitted to the Council, among projects of European relevance, approximately EUR 100 000 million worth of investment is at risk of not being delivered due to obstacles relating to the granting of permits, regulation and financing. (23) The urgent need to build the energy infrastructure of the future and the significant increase in investment volumes compared to past trends require a step change in the way energy infrastructure is supported at Union level. In its conclusions of 28 February 2011, the Council endorsed the energy corridors as priorities for Europe. (24) As regards the energy sector, the European Council of 4 February 2011 called upon the Commission to streamline and improve authorisation procedures and to promote a regulatory framework attractive to investment. It underlined that the bulk of the investment would have to be delivered by the market with costs recovered through tariffs. The European Council recognised that public finance is needed for projects required from a security of supply or solidarity perspective which are unable to attract market-based financing. It furthermore underlined the need to modernise and expand Europe's energy infrastructure and to interconnect networks across borders, in order to make solidarity between Member States operational, to provide for alternative supply or transit routes and sources of energy and to develop renewable energy sources in competition with traditional sources. It insisted that the internal energy market should be completed by 2014 so as to allow gas and electricity to flow freely and that no Member State should remain isolated from the European gas and electricity networks after 2015 or see its energy security jeopardised by a lack of the appropriate connections. The first two annual work programmes adopted under this Regulation should give priority consideration to projects of common interest and related actions aimed at ending energy isolation and eliminating energy bottlenecks, so as to move towards completion of the internal energy market. (25) Regulation (EU) No 347/2013 of the European Parliament and of the Council (11) identifies the trans-European energy infrastructure priorities which need to be implemented by 2020 in order to meet the Union's energy and climate policy objectives, sets rules to identify projects of common interest necessary to implement those priorities, and lays down measures in the field of the granting of permits, public involvement and regulation to speed up and/or facilitate the implementation of those projects, including criteria for the eligibility of such projects for Union financial assistance. (26) Telecommunications are increasingly becoming internet-based infrastructures, with broadband networks infrastructure catalysing the use of digital services across a whole range of activities in society. The internet is becoming the dominant platform for communication, for doing business, for providing public and private services and for social and cultural cohesion. Furthermore, cloud computing and software-as-a-service are emerging as the new paradigms of computing. Therefore, the trans-European availability of ubiquitous, fast internet access and innovative digital services is essential for economic growth and the single market. (27) Modern fast internet networks are a crucial infrastructure for the future in terms of connectivity for European companies, in particular small and medium-sized enterprises ("SMEs") that want to use cloud computing in order to improve cost-efficiency. In order to avoid duplication of infrastructure, prevent the displacement of private investment and enhance capacity-building with a view to creating new investment opportunities and promoting the implementation of cost-reduction measures, actions should be taken to improve coordination of Union support to broadband from the CEF and broadband support from all other available sources, including through national broadband plans. (28) The Europe 2020 Strategy calls for the implementation of the Digital Agenda for Europe, which establishes a stable legal framework to stimulate investment in an open and competitive high-speed internet infrastructure and in related services. The aim should be for Europe to have the fastest broadband in the world by 2020 based on state-of-the-art technologies. (29) On 31 May 2010, the Council concluded that the Union should put the necessary resources into the development of a digital single market based on fast and ultra-fast internet and interoperable applications, and acknowledged that efficient and competitive investment in next-generation broadband networks would be necessary for innovation, consumer choice and the competitiveness of the Union, and could provide a better quality of life through improved health care, safer transport, new media opportunities and easier access to goods, services and knowledge, in particular across borders. (30) The private sector should play a leading role in rolling out and modernising broadband networks, supported by a competitive and investment-friendly regulatory framework. Where private investment falls short, Member States should undertake the necessary efforts to achieve the targets of the Digital Agenda. Public financial assistance to broadband should be limited to financial instruments for programmes or initiatives targeting projects which cannot be financed solely by the private sector, confirmed by an ex-ante assessment identifying market imperfections or sub-optimal investment situations. (31) Consequently, it is essential to stimulate, in accordance with the principle of technological neutrality, Union-wide deployment of fast and ultra-fast broadband networks and to facilitate the development and deployment of trans-European digital services. Public investment through financial instruments in fast and ultra-fast broadband networks must not lead to market distortions or create disincentives to invest. It should be used to attract private investment, and should be resorted to only in cases where there is a lack of commercial interest to invest. (32) Several methods of implementation are necessary and require different funding rates and financial instruments to increase the efficiency and impact of the Union financial assistance, to encourage private investment and to respond to the specific requirements of individual projects. (33) A Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure will identify the criteria according to which projects of common interest may be financially supported under this Regulation. (34) Horizon 2020  the Framework Programme for Research and Innovation (12)  will focus inter alia on tackling societal challenges (e.g. through smart, green, accessible and integrated transport, secure, clean and efficient energy, and information- and communication technology-enabled health, government and sustainable development) in order to respond directly to the challenges identified in the Europe 2020 Strategy, by supporting activities covering the entire spectrum from research to market. Horizon 2020 will support all stages in the innovation chain, especially activities closer to the market, including innovative financial instruments. With the aim of ensuring that the Union funding has a greater impact, and in order to ensure coherence, the CEF will develop close synergies with Horizon 2020. (35) In its Communication of 20 July 2010 entitled "Towards a European road safety area: policy orientations on road safety 2011-2020", the Commission set a framework for policy actions in favour of safe infrastructure as a key element to reduce road casualties by 50 % by 2020. The CEF should therefore ensure that requests for Union funding comply with the safety requirements, recommendations and targets established in all relevant Union road safety law. The evaluation of the performance of the CEF should take into account the reduction of casualties on the road network of the Union. (36) The Union and most Member States are party to the United Nations Convention on the Rights of Persons with Disabilities, while the remaining Member States are in the process of ratifying it. It is important in the implementation of the relevant projects that accessibility for persons with disabilities, as mentioned in that Convention, be considered in the specification of the projects. (37) Even though a large proportion of the investment under the Europe 2020 Strategy can be delivered by the market and regulatory measures, the financing challenges may require public actions and Union support in the form of grants and innovative financial instruments. (38) In order to optimise the use of the Union budget, grants should be targeted at those projects which receive insufficient financing from the private sector. (39) Railway projects should not be excluded from receiving grants under this Regulation because they generate revenue from mandatory charges under Directive 2012/34/EU of the European Parliament and of the Council (13). (40) Fiscal measures in many Member States will drive, or have already driven, public authorities to reassess their infrastructure investment programmes. In this context, PPPs have been viewed as an effective means of delivering infrastructure projects which ensure the achievement of policy objectives such as combating climate change, promoting alternative energy sources and energy and resource efficiency, and supporting sustainable transport and the deployment of broadband networks. In its Communication of 19 November 2009 entitled: "Mobilising private and public investment for recovery and long term structural change: developing Public Private Partnerships", the Commission committed itself to improving access to finance for PPPs by broadening the scope of existing financial instruments. (41) In its Communication of 19 October 2010 entitled "EU Budget Review", the Commission emphasised that the norm for projects with long-term commercial potential should be the use of Union funds in partnership with the financial and banking sectors, particularly the European Investment Bank and Member States' public financial institutions, but also with other international financial institutions and the private financial sector, including at national and regional level. (42) Financial instruments should be used to address specific market needs, for actions which have a clear European added value and which are in line with the objectives of the CEF, and should not crowd out private financing. They should improve the leverage effect of the Union budget spending and achieve a higher multiplier effect in terms of attracting private-sector financing. This is particularly relevant in the context of difficulties in accessing credit and constraints on public finances, and in view of the need to underpin Europe's economic recovery. Before deciding to use financial instruments, the Commission should carry out an ex-ante assessment of the instrument concerned, as required by Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (14). (43) In the Europe 2020 Strategy, the Commission pledged to mobilise Union financial instruments as part of a consistent funding strategy that pulls together Union and national public and private funding for infrastructures. This is based on the rationale that in many cases sub-optimal investment situations and market imperfections may be more efficiently tackled by financial instruments than by grants. (44) The CEF should provide for financial instruments to promote substantial participation in infrastructure investment by private-sector investors and financial institutions. To be sufficiently attractive to the private sector, financial instruments should be designed and implemented with due regard to simplification and reduction of the administrative burden but should also be able to respond to identified financing needs in a flexible manner. The design of those instruments should draw upon the experience gained in the implementation of financial instruments in the MFF (2007-2013), such as the Loan Guarantee instrument for TEN-T projects (LGTT), the Risk-Sharing Finance Facility (RSFF), the 2020 European Fund for Energy, Climate Change and Infrastructure (the 'Marguerite Fund') and the Europe 2020 Project Bond Initiative. (45) The potential for innovative financial instruments, such as project bonds, to support the financing of transport infrastructure with European added value should be explored, in line with the results of ex-ante assessments and other related evaluations, in particular the independent evaluation of the Europe 2020 Project Bond Initiative in 2015. (46) In order to optimise the use of budgetary funds allocated to the CEF, the Commission should ensure continuity of all financial instruments established under Regulation (EC) No 680/2007 of the European Parliament and of the Council (15) and the risk-sharing instrument for project bonds established under Decision No 1639/2006/EC of the European Parliament and of the Council (16) within their succeeding debt and equity financial instruments under this Regulation, on the basis of an ex-ante assessment, as provided for by Regulation (EU, Euratom) No 966/2012. (47) In the selection of the most effective form of financial assistance, due consideration should be given to the sector- and project-specific characteristics of eligible projects. To allow for the most efficient use of the Union budget and to enhance the multiplier effect of Union financial assistance, as regards the energy sector, the Commission should, to the extent possible and subject to market take-up, endeavour to give priority to the use of financial instruments whenever appropriate, whilst respecting the ceiling for the use of financial instruments in accordance with this Regulation. Energy project promoters should be encouraged to explore the possibility of using financial instruments before applying for grants for works. In this respect, the Commission should give appropriate support to maximising the uptake of financial instruments. (48) Projects of common interest in the fields of electricity, gas and carbon dioxide should be eligible to receive Union financial assistance for studies and, under certain conditions, for works in the form of grants or in the form of innovative financial instruments. This will ensure that tailor-made support can be provided to those projects of common interest which are not viable under the existing regulatory framework and market conditions. In the field of energy, it is important to avoid any distortion of competition, in particular between projects contributing to the achievement of the same Union priority corridor. Such financial assistance should ensure the necessary synergies with the European Structural and Investment Funds, which will finance smart energy distribution networks of local or regional importance. A three-step logic applies to investments in projects of common interest. First, the market should have the priority to invest. Second, if investments are not made by the market, regulatory solutions should be explored, if necessary the relevant regulatory framework should be adjusted, and the correct application of the relevant regulatory framework should be ensured. Third, where the first two steps are not sufficient to deliver the necessary investment in projects of common interest, Union financial assistance could be granted if the project of common interest fulfils the applicable eligibility criteria. (49) Pursuant to Article 14 of Regulation (EU) No 347/2013, all projects of common interest falling under the categories set out in Annex II.1, 2 and 4 to that Regulation are eligible for Union financial assistance in the form of grants for studies and financial instruments. Grants for works may be used for actions contributing to those projects of common interest that, in accordance with Article 14 of Regulation (EU) No 347/2013, demonstrate, in particular, significant positive externalities and are not commercially viable, according to the project's business plan and other assessments carried out by, in particular, potential investors, creditors or national regulatory authorities. (50) In order to ensure sectoral diversification of beneficiaries of financial instruments as well as to encourage gradual geographical diversification across the Member States, and with particular regard to those Member States which are eligible for support from the Cohesion Fund, the Commission in partnership with the European Investment Bank, through joint initiatives such as the European PPP Expertise Centre (EPEC) and the Joint Assistance to Support Projects in European Regions (Jaspers), should provide support to the Member States in developing an appropriate pipeline of projects that could be considered for project financing. (51) The financial instruments under this Regulation should reflect the rules laid down in Title VIII of Regulation (EU, Euratom) No 966/2012and in Commission Delegated Regulation (EU) No 1268/2012 (17), and should be in line with best practice rules applicable to financial instruments. (52) With respect to the conditions for the financial instruments, it might be necessary to add additional requirements in the work programmes, for example in order to ensure competitive markets with a view to the development of the Union's policies, technological developments and other factors that may become relevant. (53) Multi-annual programming for support from the CEF should be directed towards supporting the Union's priorities by ensuring the availability of the necessary financial resources and the consistency, transparency and continuity of joint action by the Union and the Member States. For proposals submitted following the implementation of the first multiannual work programme in the sector of transport, eligibility of cost should start on 1 January 2014, so as to ensure the continuity of projects already covered by Regulation (EC) No 680/2007. (54) Due to the substantial budget needed for the implementation of some infrastructure projects, provision should be made for the possibility of dividing budgetary commitments relating to the financial assistance for some actions into annual instalments. (55) Given the resources available at Union level, concentration on projects with the highest European added value is necessary in order to achieve the desired impact. Support should therefore be focused on the core network and on projects of common interest in the field of traffic management systems, in particular the air traffic management systems resulting from the new-generation European air traffic management system (the SESAR system), which require Union budgetary resources of about EUR 3 000 million, as well as the Intelligent Transport System (ITS), Vessel Traffic Monitoring and Information Systems (VTMIS), River Information Services (RIS) and the European Rail Traffic Management System (ERTMS). In the energy sector, financial assistance should focus on completing the internal energy market, ensuring security of supply, promoting sustainability, inter alia by ensuring the transmission of renewable electricity from generation to centres of demand and storage, and attracting public and private investment. In the telecommunications sector, financial assistance should be targeted primarily at projects that will generate demand for broadband, including the building of a European digital service infrastructure, which should in turn stimulate investment in broadband network deployment. (56) In the energy sector, the budget envisaged should, as a priority, be allocated in the form of financial instruments, subject to market uptake. Projects of common interest in the telecommunications sector should be eligible for Union financial support in the form of grants and procurement for core service platforms, generic services and horizontal actions. Actions in the field of broadband deployment, including actions generating demand for broadband, should be eligible for Union financial support in the form of financial instruments. (57) According to the analysis carried out in the impact assessment for Regulation (EU) No 347/2013, the number of projects of common interest contributing the most to the implementation of the strategic energy infrastructure priority corridors and areas is estimated to be approximately 100 in the field of electricity and 50 in the field of gas. Furthermore, based on the expected preponderance of electricity in Europe's energy system over the next two decades, it is estimated that assistance to electricity projects of common interest will account for the major part of the energy financial envelope under the CEF. While noting that this estimate will be subject to change as more information becomes available, and taking into account the need to ensure compliance with Regulation (EU) No 347/2013, the Commission should give due consideration to electricity projects, with the aim of making the major part of the financial assistance available to those projects over the period 2014 to 2020, subject to market uptake, the quality and maturity of actions proposed and their financing requirements. This aim is without prejudice to any possible re-allocation of available funding for energy projects. (58) Mid-term and ex-post evaluations should be carried out by the Commission and communicated to the European Parliament, the Council, the European Economic and Social Committee and the Committee of Regions in order to assess the effectiveness and efficiency of the funding and its impact on the overall goals of the CEF and the priorities of the Europe 2020 Strategy. The Commission should make public the information about specific projects under the CEF. That information should be updated annually. (59) As far as transport and energy are concerned, on the basis of the sector-specific guidelines laid down in Regulation (EU) No 1315/2013 and in Regulation (EU) No 347/2013, lists of projects, priority corridors and areas for which this Regulation should apply have been drawn up and should be included in an annex to this Regulation. As for transport, in order to take into account possible changes in political priorities and technological capabilities, as well as traffic flows, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of adopting amendments to Part I of Annex I and detailing the funding priorities for eligible actions under Article 7(2) to be reflected in the work programmes. (60) In order to take into account the actual level of demand for funding under the specific transport objectives and to give effect to the findings of the mid-term evaluation, where it proves necessary to deviate from the allocation for a specific transport objective set out in Part IV of Annex I to this Regulation by more than five percentage points, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission to amend the indicative percentages for each of the specific transport objectives. The indicative allocations for specific transport objectives do not prevent the amount of EUR 11 305 500 000 transferred from the Cohesion Fund from being spent entirely on projects implementing the core network or on projects and horizontal priorities identified in Part I of Annex I to this Regulation. (61) In order to reflect the conclusions drawn from the implementation of the CEF, including those contained in the mid-term evaluation, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission to modify the list of general orientations to be taken into account when setting award criteria. (62) When adopting delegated acts under this Regulation, it is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure the simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (63) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards multi-annual and annual work programmes. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (18). (64) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, the imposition of penalties in accordance with Regulation (EU, Euratom) No 966/2012. The European Parliament should be kept informed of all such measures. (65) In order to ensure broad and fair competition for projects benefitting from CEF funds, the form of the contract should be consistent with the objectives and circumstances of the project. Contract conditions should be drafted in such a way as to fairly allocate the risks associated with the contract, in order to maximise cost-effectiveness and enable the contract to be performed with the optimum efficiency. This principle should apply irrespective of whether a national or international contract model is used. (66) Some of the infrastructure projects of common interest might need to link with and pass through neighbourhood, pre-accession and other third countries. The CEF should offer simplified means of linking and financing those infrastructures, in order to ensure coherence between internal and external instruments of the Union budget. (67) When third countries and entities established in third countries participate in actions contributing to projects of common interest, grants should be available only if the action is unlikely to be adequately supported by other forms of financial assistance under the CEF or under other Union programmes. (68) The general orientation on the basis of which the Commission is to take into account the social, climate and environmental impact, as detailed in Part V of Annex I to this Regulation, should not be applied in the field of energy, in accordance with the approach taken in Article 4(4) of Regulation (EU) No 347/2013. (69) In the telecommunications sector, the general orientation whereby account is to be taken of the stimulating effect of Union support on public and private investment should be applicable only to those digital service infrastructures which aim at triggering additional investments. (70) The general orientation whereby account is to be taken of the cross-border dimension should not be applicable in relation to broadband networks, because all investments in broadband, including those happening within Member States' borders, will enhance the connectivity of trans-European telecommunications networks. (71) The participation of European Free Trade Association (EFTA) States which are parties to the Agreement on the European Economic Area ('the EEA Agreement') in the CEF should be in accordance with the conditions laid down in the EEA Agreement. For that purpose, each sector covered by this Regulation should be considered a separate programme. The participation of EFTA States in the CEF should be provided for, in particular, in the field of telecommunications. (72) As far as transport is concerned, for the purpose of the eligibility of projects of common interest in third countries under this Regulation, the indicative maps contained in Annex III to Regulation (EU) No 1315/2013 should apply. In third countries for which that Regulation does not include indicative maps, projects of common interest should be eligible when there is ongoing mutual cooperation with a view to agreeing on such indicative maps. (73) Since the objectives of this Regulation, namely the coordination, development and financing of the trans-European networks, cannot be sufficiently achieved by the Member States but can rather, by reason of the need for coordination of those objectives, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives. (74) Regulations (EC) No 680/2007 and (EC) No 67/2010 of the European Parliament and of the Council (19) should, for reasons of clarity, be repealed. (75) This Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, in order to allow for the timely adoption of the delegated and implementing acts provided for by this Regulation, HAVE ADOPTED THIS REGULATION: TITLE I COMMON PROVISIONS CHAPTER I The connecting europe facility Article 1 Subject-matter This Regulation establishes the Connecting Europe Facility ("CEF"), which determines the conditions, methods and procedures for providing Union financial assistance to trans-European networks in order to support projects of common interest in the sectors of transport, telecommunications and energy infrastructures and to exploit potential synergies between those sectors. It also establishes the breakdown of the resources to be made available under the multiannual financial framework for the years 2014-2020. Article 2 Definitions For the purposes of this Regulation, the following definitions apply: (1) "project of common interest" means a project identified in Regulation (EU) No 1315/2013 or Regulation (EU) No 347/2013 or in a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure; (2) 'cross-border section' means, in the transport sector, the section which ensures the continuity of a project of common interest between the nearest urban nodes on both sides of the border of two Member States or between a Member State and a neighbouring country; (3) 'neighbouring country' means a country falling within the scope of the European Neighbourhood Policy including the Strategic Partnership, the Enlargement Policy, and the European Economic Area or the European Free Trade Association; (4) 'third country' means any neighbouring country or any other country with which the Union may cooperate to achieve the objectives pursued by this Regulation; (5) "works" means the purchase, supply and deployment of components, systems and services including software, the carrying-out of development and construction and installation activities relating to a project, the acceptance of installations and the launching of a project; (6) "studies" means activities needed to prepare project implementation, such as preparatory, mapping, feasibility, evaluation, testing and validation studies, including in the form of software, and any other technical support measure, including prior action to define and develop a project and decide on its financing, such as reconnaissance of the sites concerned and preparation of the financial package; (7) 'programme support actions' means, at the level of the CEF, all accompanying measures necessary for its implementation and the implementation of the individual sector-specific guidelines, such as services, in particular the provision of technical assistance, including for the use of financial instruments, as well as preparatory, feasibility, coordination, monitoring, stakeholder consultation, control, audit and evaluation activities which are required directly for the management of the CEF and the achievement of its objectives. Programme support actions include, in particular, studies, meetings, infrastructure mapping, information, dissemination, communication and awareness raising actions, expenditure linked to IT tools and networks focusing on exchanges of information about the CEF, together with all other technical and administrative assistance expenditure incurred by the Commission that may be required for the management of the CEF or implementation of the individual sector-specific guidelines. Programme support actions also include activities required in order to facilitate the preparation of projects of common interest, in particular in the Member States, eligible for financing from the Cohesion Fund, with a view to obtaining financing under this Regulation or on the financial market. Programme support actions shall also include, where appropriate, meeting the costs of the Executive Agency entrusted by the Commission with the implementation of specific parts of the CEF ("Executive Agency"); (8) "action" means any activity which has been identified as financially and technically independent, has a set time-frame and is necessary for the implementation of a project of common interest; (9) "eligible costs" has the same meaning as in Regulation (EU, Euratom) No 966/2012; (10) "beneficiary" means a Member State, an international organisation, or a public or private undertaking or body that has been selected to receive Union financial assistance under this Regulation and in accordance with the arrangements established in the relevant work programme referred to in Article 17; (11) "implementing body" means a public or private undertaking or body designated by a beneficiary, where the beneficiary is a Member State or an international organisation, to implement the action concerned. Such designation shall be decided upon by the beneficiary under its own responsibility and, if it requires the award of a procurement contract, in compliance with the applicable Union and national public procurement rules; (12) "comprehensive network" means the transport infrastructure identified in accordance with Chapter II of Regulation (EU) No 1315/2013; (13) "core network" means the transport infrastructure identified in accordance with Chapter III of Regulation (EU) No 1315/2013; (14) "core network corridors" means an instrument to facilitate the coordinated implementation of the core network as provided for in Chapter IV of Regulation (EU) No 1315/2013 and listed in Part I of Annex I to this Regulation; (15) "bottleneck" in the transport sector means a physical, technical or functional barrier which leads to a system break affecting the continuity of long-distance or cross-border flows and which can be surmounted by creating new infrastructure, or substantially upgrading existing infrastructure, that could bring significant improvements which will solve the bottleneck constraints; (16) "priority" means any priority electricity corridors, priority gas corridors or priority thematic areas designated in Regulation (EU) No 347/2013; (17) "telematic applications" means the applications as defined in Regulation (EU) No 1315/2013; (18) "energy infrastructure" means the infrastructure as defined in Regulation (EU) No 347/2013; (19) "synergies between sectors" means the existence, across at least two of the transport, telecommunications and energy sectors, of similar or complementary actions that may enable costs or results to be optimised through the pooling of financial, technical or human resources; (20) 'isolated network' means the rail network of a Member State, or a part thereof, as defined in Regulation (EU) No 1315/2013. Article 3 General objectives The CEF shall enable projects of common interest to be prepared and implemented within the framework of the trans-European networks policy in the sectors of transport, telecommunications and energy. In particular, the CEF shall support the implementation of those projects of common interest which aim at the development and construction of new infrastructures and services, or at the upgrading of existing infrastructures and services, in the transport, telecommunications and energy sectors. It shall give priority to missing links in the transport sector. The CEF shall also contribute to supporting projects with a European added value and significant societal benefits which do not receive adequate financing from the market. The following general objectives shall apply to the transport, telecommunications and energy sectors: (a) contributing to smart, sustainable and inclusive growth, in line with the Europe 2020 Strategy, by developing modern and high-performing trans-European networks which take into account expected future traffic flows, thus benefiting the entire Union in terms of improving competitiveness on the global market and economic, social and territorial cohesion in the internal market and creating an environment more conducive to private, public or public-private investment through a combination of financial instruments and Union direct support where projects could benefit from such a combination of instruments and by appropriately exploiting synergies across the sectors. The achievement of this objective shall be measured by the volume of private, public or public-private partnership investment in projects of common interest, and in particular the volume of private investment in projects of common interest achieved through the financial instruments under this Regulation. Special focus shall be placed on the efficient use of public investment; (b) enabling the Union to achieve its sustainable development targets, including a minimum 20 % reduction of greenhouse gas emissions compared to 1990 levels and a 20 % increase in energy efficiency, and raising the share of renewable energy to 20 % by 2020, thus contributing to the Union's mid-term and long-term objectives in terms of decarbonisation, while ensuring greater solidarity among Member States. Article 4 Specific sectoral objectives 1. Without prejudice to the general objectives set out in Article 3, the CEF shall contribute to the achievement of the specific sectoral objectives referred to in paragraphs 2, 3 and 4 of this Article. 2. In the transport sector, the CEF shall support projects of common interest, as identified in Article 7(2) of Regulation (EU) No 1315/2013, that pursue the objectives set out below, as further specified under Article 4 of that Regulation: (a) removing bottlenecks, enhancing rail interoperability, bridging missing links and, in particular, improving cross-border sections. The achievement of this objective shall be measured by: (i) the number of new or improved cross-border connections; (ii) the number of kilometres of railway line adapted to the European nominal gauge standard and fitted with ERTMS; (iii) the number of removed bottlenecks and sections of increased capacity on transport routes for all modes which have received funding from the CEF; (iv) the length of the inland waterway network by class in the Union; and (v) the length of the railway network in the Union upgraded following the requirements set out in Article 39(2) of Regulation (EU) No 1315/2013; (b) ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows, as well as enabling all modes of transport to be decarbonised through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety. The achievement of this objective shall be measured by: (i) the number of supply points for alternative fuels for vehicles using the TEN-T core network for road transport in the Union; (ii) the number of inland and maritime ports of the TEN-T core network equipped with supply points for alternative fuels in the Union; and (iii) the reduction in casualties on the road network in the Union; (c) optimising the integration and interconnection of transport modes and enhancing the interoperability of transport services, while ensuring the accessibility of transport infrastructures. The achievement of this objective shall be measured by: (i) the number of multimodal logistic platforms, including inland and maritime ports and airports, connected to the railway network; (ii) the number of improved rail-road terminals, and the number of improved or new connections between ports through motorways of the sea; (iii) the number of kilometres of inland waterways fitted with RIS; and (iv) the level of deployment of the SESAR system, VTMIS and ITS for the road sector. The indicators referred to in this paragraph shall not apply to Member States which do not have a rail network or an inland waterway network, as appropriate. Those indicators shall not constitute selection or eligibility criteria for actions for support from the CEF. Indicative percentages reflecting the proportion of the overall budgetary resources referred to in point (a) of Article 5(1) to be allocated to each of the three transport-specific objectives are set out in Part IV of Annex I to this Regulation. The Commission shall not deviate from those indicative percentages by more than 5 percentage points; 3. In the energy sector, the CEF shall support projects of common interest that pursue one or more of the following objectives: (a) increasing competitiveness by promoting the further integration of the internal energy market and the interoperability of electricity and gas networks across borders. The achievement of this objective shall be measured ex post by: (i) the number of projects effectively interconnecting Member States' networks and removing internal constraints; (ii) the reduction or elimination of Member States' energy isolation; (iii) the percentage of electricity cross-border transmission power in relation to installed electricity generation capacity in the relevant Member States; (iv) price convergence in the gas and/or electricity markets of the Member States concerned; and (v) the percentage of the highest peak demand of the two Member States concerned covered by reversible flow interconnections for gas; (b) enhancing Union security of energy supply; The achievement of this objective shall be measured ex post by: (i) the number of projects allowing diversification of supply sources, supplying counterparts and routes; (ii) the number of projects increasing storage capacity; (iii) system resilience, taking into account the number of supply disruptions and their duration; (iv) the amount of avoided curtailment of renewable energy; (v) the connection of isolated markets to more diversified supply sources; (vi) the optimal use of energy infrastructure assets; (c) contributing to sustainable development and protection of the environment, inter alia by the integration of energy from renewable sources into the transmission network, and by the development of smart energy networks and carbon dioxide networks. The achievement of this objective shall be measured ex post by: (i) the amount of renewable electricity transmitted from generation to major consumption centres and storage sites; (ii) the amount of avoided curtailment of renewable energy; (iii) the number of deployed smart grid projects which benefited from the CEF and the demand response enabled by them; (iv) the amount of CO2 emissions prevented by the projects which benefited from the CEF. The indicators referred to in this paragraph, used for the ex post measurement of the achievement of the objectives, shall not constitute selection or eligibility criteria for actions of support from the CEF. The conditions of eligibility for Union financial assistance for projects of common interest are set out in Article 14 of Regulation (EU) No 347/2013, whilst the selection criteria for projects of common interest are set out in Article 4 of that Regulation. 4. In the telecommunications sector, the CEF shall support actions that pursue the objectives specified in a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure. Article 5 Budget 1. The financial envelope for the implementation of the CEF for the period 2014 to 2020 is set at EUR 33 242 259 000 (20) in current prices. That amount shall be distributed as follows: (a) transport sector: EUR 26 250 582 000, of which EUR 11 305 500 000 shall be transferred from the Cohesion Fund to be spent in line with this Regulation exclusively in Member States eligible for funding from the Cohesion Fund; (b) telecommunications sector: EUR 1 141 602 000; (c) energy sector: EUR 5 850 075 000. These amounts are without prejudice to the application of the flexibility mechanism provided for under Council Regulation (EU, Euratom) No 1311/2013 (21). 2. The financial envelope for the implementation of the CEF shall cover expenses pertaining to: (a) actions contributing to projects of common interest and programme support actions as provided for in Article 7; (b) programme support actions consisting of technical and administrative assistance expenses incurred by the Commission for the management of the CEF, including those necessary to ensure the transition between the CEF and the measures adopted under Regulation (EC) No 680/2007, up to 1 % of the financial envelope; the costs of the Executive Agency shall be included under this ceiling. 3. Following the mid-term evaluation referred to in Article 27(1), the European Parliament and the Council may, upon a proposal by the Commission, transfer appropriations between the transport, telecommunications and energy sectors of the allocation set out in paragraph 1, with the exception of the amount of EUR 11 305 500 000 transferred from the Cohesion Fund to finance transport sector projects in the Cohesion Fund-eligible Member States. 4. The annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework for the years 2014-2020. CHAPTER II Forms of financing and financial provisions Article 6 Forms of financial assistance 1. The CEF shall be implemented by one or more of the forms of financial assistance provided for by Regulation (EU, Euratom) No 966/2012, in particular, grants, procurement and financial instruments. 2. For the purposes of this Regulation, the work programmes referred to in Article 17 shall establish the forms of financial assistance, in particular grants, procurement and financial instruments. 3. The Commission may entrust, subject to a cost-benefit analysis, part of the implementation of the CEF to the bodies referred to in point (a) of Article 58(1) and Article 62 of Regulation (EU, Euratom) No 966/2012, and in particular to the Executive Agency, with a view to the optimum management and efficiency requirements of the CEF in the transport, telecommunications and energy sectors. The Commission may also entrust part of the implementation of the CEF to the bodies referred to in point (c) of Article 58(1) of Regulation (EU, Euratom) No 966/2012. Article 7 Eligibility and conditions for financial assistance 1. Only actions contributing to projects of common interest in accordance with Regulations (EU) No 1315/2013 and (EU) No 347/2013 and a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure, as well as programme support actions, shall be eligible for support through Union financial assistance in the form of grants, procurement and financial instruments. 2. In the transport sector, only actions contributing to projects of common interest in accordance with Regulation (EU) No 1315/2013 and programme support actions shall be eligible for support through Union financial assistance in the form of procurement and financial instruments under this Regulation. Only the following shall be eligible to receive Union financial assistance in the form of grants under this Regulation: (a) actions implementing the core network in accordance with Chapter III of Regulation (EU) No 1315/2013, including the deployment of new technologies and innovation in accordance with Article 33 of that Regulation, and projects and horizontal priorities identified in Part I of Annex I to this Regulation; (b) actions implementing the comprehensive network in accordance with Chapter II of Regulation (EU) No 1315/2013, when such actions contribute to bridging missing links, facilitating cross-border traffic flows or removing bottlenecks and when those actions also contribute to the development of the core network or interconnect core network corridors, or when such actions contribute to the deployment of ERTMS on principal routes of rail freight corridors as defined in the Annex to Regulation (EU) No 913/2010, up to a ceiling of 5 % of the financial envelope for transport as specified in Article 5 of this Regulation; (c) studies for projects of common interest as defined in points (b) and (c) of Article 8(1) of Regulation (EU) No 1315/2013; (d) studies for cross-border priority projects as defined in Annex III to Decision No 661/2010/EU of the European Parliament and of the Council (22); (e) actions supporting projects of common interest as defined in points (a), (d) and (e) of Article 8(1) of Regulation (EU) No 1315/2013; (f) actions implementing transport infrastructure in nodes of the core network, including urban nodes, as defined in Article 41 of Regulation (EU) No 1315/2013; (g) actions supporting telematic applications systems in accordance with Article 31 of Regulation (EU) No 1315/2013; (h) actions supporting freight transport services in accordance with Article 32 of Regulation (EU) No 1315/2013; (i) actions to reduce rail freight noise, including by retrofitting existing rolling stock in cooperation with, inter alia, the railway industry; (j) programme support actions; (k) actions implementing safe and secure infrastructure in accordance with Article 34 of Regulation (EU) No 1315/2013; (l) actions supporting motorways of the sea as provided for in Article 21 of Regulation (EU) No 1315/2013. Transport-related actions involving a cross-border section or a part of such a section shall be eligible to receive Union financial assistance only if there is a written agreement between the Member States concerned or between the Member States and third countries concerned relating to the completion of the cross-border section. 3. In the energy sector, all actions implementing those projects of common interest that relate to the priority corridors and areas referred to in Part II of Annex I to this Regulation and that meet the conditions set out in Article 14 of Regulation (EU) No 347/2013, as well as programme support actions, shall be eligible for Union financial assistance in the form of financial instruments, procurement and grants under this Regulation. To allow for the most efficient use of the Union budget so as to enhance the multiplier effect of Union financial assistance, the Commission shall provide financial assistance as a priority in the form of financial instruments whenever appropriate, subject to market take-up and whilst respecting the ceiling for the use of financial instruments in accordance with Article 14(2) and Article 21(4). 4. In the telecommunications sector, all actions implementing the projects of common interest and programme support actions identified in a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure and meeting eligibility criteria laid down in accordance with that Regulation shall be eligible to receive Union financial assistance under this Regulation, as follows: (a) generic services, core service platforms and programme support actions shall be financed though grants and/or procurement; (b) actions in the field of broadband networks shall be financed through financial instruments. 5. Actions with synergies between sectors contributing to projects of common interest eligible under at least two Regulations referred to in point (1) of Article 2 shall be eligible to receive financial assistance under this Regulation for the purpose of multi-sectoral calls for proposals as referred to in Article 17(7) only if the components and costs of such an action can be clearly separated per sector within the meaning of paragraphs (2), (3) and (4) of this Article. CHAPTER III Grants Article 8 Forms of grants and eligible costs 1. Grants under this Regulation may take any of the forms provided for by Regulation (EU, Euratom) No 966/2012. The work programmes referred to in Article 17 of this Regulation shall establish the forms of grants that may be used to fund the actions concerned. 2. Without prejudice to Regulation (EU, Euratom) No 966/2012, expenditure for actions resulting from projects included in the first multiannual and annual work programmes may be eligible as from 1 January 2014. 3. Only expenditure incurred in Member States may be eligible, except where the project of common interest involves the territory of one or more third countries and where the action is indispensable to the achievement of the objectives of the project concerned. 4. The cost of equipment and infrastructure which is treated as capital expenditure by the beneficiary may be eligible up to its entirety. 5. Expenditure related to environmental studies on the protection of the environment and on compliance with the relevant Union law may be eligible. 6. Expenditure related to the purchase of land shall not be an eligible cost, except for funds transferred from the Cohesion Fund in the transport sector in accordance with a Regulation laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provision on the European Regional Development Fund, the European Social Fund and the Cohesion Fund. 7. Eligible costs shall include value added tax ("VAT") in accordance with point (c) of Article 126(3) of Regulation (EU, Euratom) No 966/2012. As regards the amount of EUR 11 305 500 000 transferred from the Cohesion Fund to be spent in Member States eligible for funding from the Cohesion Fund, the eligibility rules concerning VAT shall be those applicable to the Cohesion Fund referred to in a Regulation laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provision on the European Regional Development Fund, the European Social Fund and the Cohesion Fund. 8. Rules on the eligibility of costs incurred by beneficiaries shall apply mutatis mutandis to costs incurred by implementing bodies. Article 9 Conditions for participation 1. Proposals shall be submitted by one or more Member States or, with the agreement of the Member States concerned, by international organisations, joint undertakings, or public or private undertakings or bodies established in Member States. 2. Proposals may be submitted by entities which do not have legal personality under the applicable national law, provided that their representatives have the capacity to assume legal obligations on their behalf and offer a guarantee for the protection of the Union's financial interests equivalent to that offered by legal persons. 3. Proposals submitted by natural persons shall not be eligible. 4. Where necessary in order to achieve the objectives of a given project of common interest and where their participation is duly justified, third countries and entities established in third countries may participate in actions contributing to projects of common interest. They may not receive financial assistance under this Regulation except where it is indispensable to the achievement of the objectives of a given project of common interest. 5. Multiannual and annual work programmes referred to in Article 17 may contain additional specific rules on the submission of proposals. Article 10 Funding rates 1. Except in those cases referred to in Regulation (EU, Euratom) No 966/2012, proposals shall be selected on the basis of calls for proposals based on the work programmes referred to in Article 17 of this Regulation. 2. In the transport sector, the amount of Union financial assistance shall not exceed: (a) with regard to grants for studies, 50 % of the eligible costs; (b) with regard to grants for works: (i) for railway networks, and road networks in the case of Member States with no railway network established in their territory or in the case of a Member State, or part thereof, with an isolated network without long-distance rail freight transport: 20 % of the eligible costs; the funding rate may be increased to a maximum of 30 % for actions addressing bottlenecks and to 40 % for actions concerning cross-border sections and actions enhancing rail interoperability; (ii) for inland waterways: 20 % of the eligible costs; the funding rate may be increased to a maximum of 40 % for actions addressing bottlenecks and to a maximum of 40 % for actions concerning cross-border sections; (iii) for inland transport, connections to and the development of multimodal logistics platforms including connections to inland and maritime ports and airports, as well as the development of ports: 20 % of the eligible costs; (iv) for actions to reduce rail freight noise including by retrofitting existing rolling stock: 20 % of the eligible costs up to a combined ceiling of 1 % of the budgetary resources referred to in point (a) of Article 5(1); (v) for better accessibility to transport infrastructure for disabled persons: 30 % of the eligible cost of adaptation works, not exceeding in any case 10 % of the total eligible cost of works; (vi) for actions supporting new technologies and innovation for all modes of transport: 20 % of the eligible costs; (vii) for actions to support cross-border road sections: 10 % of the eligible costs; (c) with regard to grants for telematic applications systems and services: (i) for land-based components of the ERTMS, of the SESAR system, of RIS and of VTMIS: 50 % of the eligible costs; (ii) for land-based components of ITS for the road sector: 20 % of the eligible costs; (iii) for on-board components of ERTMS: 50 % of the eligible costs; (iv) for on-board components of the SESAR system, of RIS, of VTMIS and of ITS for the road sector: 20 % of the eligible costs, up to a combined ceiling of 5 % of the budgetary resources referred to in point (a) of Article 5(1); (v) for actions to support the development of motorways of the sea: 30 % of the eligible costs. The Commission shall create conditions conducive to the development of projects involving motorways of the sea with third countries; (vi) for telematic applications systems other than those mentioned in points (i) to (iv), freight transport services and secure parkings on the road core network: 20 % of the eligible costs. 3. In the energy sector, the amount of Union financial assistance shall not exceed 50 % of the eligible cost of studies and/or works. The funding rates may be increased to a maximum of 75 % for actions which, based on the evidence referred to in Article 14(2) of Regulation (EU) No 347/2013, provide a high degree of regional or Union-wide security of supply, strengthen the solidarity of the Union or comprise highly innovative solutions. 4. In the telecommunications sector, the amount of Union financial assistance shall not exceed: (a) for actions in the field of generic services: 75 % of the eligible costs; (b) for horizontal actions including infrastructure mapping, twinning and technical assistance: 75 % of the eligible costs. The core service platforms shall be typically funded by procurement. In exceptional cases, they may be funded by a grant covering up to 100 % of eligible costs, without prejudice to the co-financing principle. 5. The funding rates may be increased by up to 10 percentage points over the percentages laid down in paragraphs 2, 3 and 4 for actions with synergies between at least two of the sectors covered by the CEF. This increase shall not apply to the funding rates referred to in Article 11. 6. The amount of financial assistance to be granted to the actions selected shall be modulated on the basis of a cost-benefit analysis of each project, the availability of Union budget resources and the need to maximise the leverage of Union funding. Article 11 Specific calls for funds transferred from the Cohesion Fund in the transport sector 1. As regards the amount of EUR 11 305 500 000 transferred from the Cohesion Fund to be spent exclusively in Member States eligible for funding from the Cohesion Fund, specific calls shall be launched for projects implementing the core network or for projects and horizontal priorities identified in Part I of Annex I exclusively in Member States eligible for funding from the Cohesion Fund. 2. Applicable rules for the transport sector under this Regulation shall apply to such specific calls. Until 31 December 2016, the selection of projects eligible for financing shall respect the national allocations under the Cohesion Fund. With effect from 1 January 2017, resources transferred to the CEF which have not been committed to a transport infrastructure project shall be made available to all Member States eligible for funding from the Cohesion Fund, to finance transport infrastructure projects in accordance with this Regulation. 3. In order to support Member States eligible for funding from the Cohesion Fund which may experience difficulties in designing projects that are of sufficient maturity and/or quality and which have sufficient added value for the Union, particular attention shall be given to programme support actions aimed at strengthening institutional capacity and the efficiency of public administrations and public services in relation to the development and implementation of projects listed in Part I of Annex I. To ensure the highest possible absorption of the transferred funds in all Member States eligible for funding from the Cohesion Fund, the Commission may organise additional calls. 4. The amount of EUR 11 305 500 000 transferred from the Cohesion Fund may be used to commit budgetary resources to financial instruments under this Regulation only as from 1 January 2017. From that date, the amount of EUR 11 305 500 000 transferred from the Cohesion Fund may be used to commit budgetary resources to projects for which contractual commitments have already been entered into by the entrusted entities. 5. Notwithstanding Article 10, and as regards the amount of EUR 11 305 500 000 transferred from the Cohesion Fund to be spent exclusively in Member States eligible for funding from the Cohesion Fund, the maximum funding rates shall be those applicable to the Cohesion Fund as referred to in a Regulation laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provision on the European Regional Development Fund, the European Social Fund and the Cohesion Fund for the following: (a) actions with regard to grants for studies; (b) actions with regard to grants for works: (i) railways and inland waterways; (ii) actions to support cross-border road sections and, in the case of Member States with no rail networks, the TEN-T road network; (iii) actions for inland transport, connections to and the development of multimodal logistics platforms including connections to inland and maritime ports and airports, including automatic gauge-changing facilities, and the development of ports including ice-breaking capacities, as well as interconnecting points, with particular attention being given to rail connections, except in the case of Member States with no rail network; (c) actions with regard to grants for telematic applications systems and services: (i) ERTMS, RIS and VTMIS, the SESAR system and ITS for the road sector; (ii) other telematic applications systems; (iii) actions to support the development of motorways of the sea; (d) actions with regard to grants to support new technologies and innovation for all modes of transport. Article 12 Cancellation, reduction, suspension and termination of the grant 1. Except in duly justified cases, the Commission shall cancel financial assistance granted for studies which have not been started within one year following the start date laid down in the conditions governing the granting of aid or within two years of that date for all other actions eligible for financial assistance under this Regulation. 2. The Commission may suspend, reduce, recover or terminate financial assistance in accordance with the conditions set out in Regulation (EU, Euratom) No 966/2012 or following an evaluation of the progress of the project, in particular in the event of major delays in the implementation of the action. 3. The Commission may require the complete or partial reimbursement of the financial assistance granted if, within two years of the completion date laid down in the conditions governing the granting of aid, the implementation of the action receiving the financial assistance has not been completed. 4. Before the Commission takes any of the decisions provided for in paragraphs 1, 2 and 3 of this Article, it shall examine the case comprehensively in coordination with the bodies respectively mentioned in Article 6(3) and consult the beneficiaries concerned so that they may present their observations within a reasonable time-frame. After the mid-term evaluation, the Commission shall notify the European Parliament and the Council of all decisions taken on the annual adoption of the work programmes under Article 17. CHAPTER IV Procurement Article 13 Procurement 1. Public procurement procedures carried out by the Commission or one of the bodies referred to in Article 6(3) on its own behalf or jointly with Member States may: (a) provide for specific conditions, such as the place of performance of the procured activities, where such conditions are duly justified by the objectives of the actions and provided such conditions do not infringe Union and national public procurement principles; (b) authorise the multiple award of contracts within the same procedure ("multiple sourcing"). 2. Where duly justified and required by the implementation of the actions, paragraph 1 may also apply to procurement procedures carried out by beneficiaries of grants. CHAPTER V Financial instruments Article 14 Types of financial instruments 1. Financial instruments set up in accordance with Title VIII of Regulation (EU, Euratom) No 966/2012 may be used to facilitate access to finance by entities implementing actions contributing to projects of common interest as defined in Regulations (EU) No 1315/2013 and (EU) No 347/2013 and in a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure, and to the achievement of their objectives. The financial instruments shall be based on ex-ante assessments of market imperfections or sub-optimal investment situations and investment needs. The main terms, conditions and procedures for each financial instrument are laid down in Part III of Annex I to this Regulation. 2. The overall contribution from the Union budget to the financial instruments shall not exceed 10 % of the overall financial envelope of the CEF as referred to in Article 5(1). 3. All financial instruments established under Regulation (EC) No 680/2007 and the risk-sharing instrument for project bonds established under Decision No 1639/2006/EC may, if applicable and subject to a prior evaluation, be merged together with those under this Regulation. The merging of project bonds shall be subject to the interim report to be carried out in the second half of 2013 as defined in Regulation (EC) No 680/2007 and in Decision No 1639/2006/EC. The Project Bond Initiative shall start up progressively within a ceiling of EUR 230 000 000 during the years 2014 and 2015. The full implementation of the initiative shall be subject to independent full-scale evaluation to be carried out in 2015 as provided for in Regulation (EC) No 680/2007 and in Decision No 1639/2006/EC. In the light of that evaluation, taking into account all options, the Commission shall consider proposing appropriate regulatory changes, including legislative changes, in particular if the predicted market uptake is not satisfactory or in the event that sufficient alternative sources of long-term debt financing become available. 4. The following financial instruments may be used: (a) equity instruments, such as investment funds with a focus on providing risk capital for actions contributing to projects of common interest; (b) loans and/or guarantees facilitated by risk-sharing instruments, including the credit enhancement mechanism for project bonds, backing individual projects or portfolios of projects issued by a financial institution on its own resources with a Union contribution to the provisioning and/or capital allocation. Article 15 Conditions for granting financial assistance through financial instruments 1. Actions supported by means of financial instruments shall be selected on the basis of maturity and shall seek sectoral diversification in accordance with Articles 3 and 4 as well as geographical balance across the Member States. They shall: (a) represent European added value; (b) respond to the objectives of the Europe 2020 Strategy; (c) present a leverage effect with regard to Union support, i.e. aim at mobilising a global investment exceeding the size of the Union contribution according to the indicators defined in advance. 2. The Union, any Member State and other investors may provide financial assistance in addition to contributions received by financial instruments, provided that the Commission agrees to any changes to the eligibility criteria of actions and/or the investment strategy of the instrument which may be necessary due to the additional contribution. 3. The financial instruments shall aim to enhance the multiplier effect of Union spending by attracting additional resources from private investors. The financial instruments may generate acceptable returns to meet the objectives of other partners or investors, whilst aiming to preserve the value of assets provided by the Union budget. 4. Financial instruments under this Regulation may be combined with grants funded from the Union budget. 5. The Commission may lay down additional conditions in the work programmes referred to in Article 17 according to the specific needs of the transport, telecommunications and energy sectors. Article 16 Actions in third countries Actions in third countries may be supported by means of the financial instruments if those actions are necessary for the implementation of a project of common interest. CHAPTER VI Programming, implementation and control Article 17 Multiannual and/or annual work programmes 1. The Commission shall adopt, by means of implementing acts, multiannual and annual work programmes for each of the transport, telecommunications and energy sectors. The Commission may also adopt multiannual and annual work programmes that cover more than one sector. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 25(2). 2. The Commission shall review the multiannual work programmes at least at mid-term. If necessary, it shall revise the multiannual work programme by means of an implementing act. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 25(2). 3. The Commission shall adopt the multiannual work programmes in the transport sector for projects of common interest as listed in Part I of Annex I. The amount of the financial envelope shall lie within a range of 80 % to 85 % of the budgetary resources referred to in point (a) of Article 5(1). The projects detailed in Part I of Annex I are not binding on the Member States for their programming decisions. The decision to implement those projects is a competence of Member States and depends on public financing capacities, and on their socio-economic viability in accordance with Article 7 of Regulation (EU) No 1315/2013. 4. The Commission shall adopt the annual work programmes for the transport, telecommunications and energy sectors for projects of common interest which are not included in the multiannual work programmes. 5. The Commission, when adopting multiannual and sectoral annual work programmes, shall establish the selection and award criteria in line with the objectives and priorities laid down in Articles 3 and 4 of this Regulation and in Regulations (EU) No 1315/2013 and (EU) No 347/2013 or in a Regulation on guidelines for trans-European networks in the area of telecommunications infrastructure. When setting the award criteria, the Commission shall take into account the general orientations laid down in Part V of Annex I to this Regulation. 6. In the energy sector, in the first two annual work programmes, priority consideration shall be given to projects of common interest and related actions aimed at ending energy isolation and eliminating energy bottlenecks, and at the completion of the internal energy market. 7. Work programmes shall be coordinated in such a way as to exploit the synergies between transport, energy and telecommunications, in particular in such areas as smart energy grids, electric mobility, intelligent and sustainable transport systems, joint rights of way or infrastructure coupling. The Commission shall adopt at least one multi-sectoral call for proposals for actions eligible under Article 7(5), with the financial amounts allocated for each sector being weighted according to each sector's relative involvement in the eligible costs of the actions selected for financing under the CEF. Article 18 Granting of Union financial assistance 1. Following every call for proposals based on a multiannual or annual work programme as referred to in Article 17, the Commission, acting in accordance with the examination procedure referred to in Article 25, shall decide on the amount of financial assistance to be granted to the projects selected or to parts thereof. The Commission shall specify the conditions and methods for their implementation. 2. The beneficiaries and the Member States concerned shall be informed by the Commission of any financial assistance to be granted. Article 19 Annual instalments The Commission may divide budgetary commitments into annual instalments. In that case, it shall commit the annual instalments taking into account the progress of the actions receiving financial assistance, their estimated needs and the budget available. The Commission shall communicate to the beneficiaries of grants, to the Member States concerned and, if applicable for financial instruments, to the financial institutions concerned an indicative timetable covering the commitment of the individual annual instalments. Article 20 Carry-over of annual appropriations Appropriations which have not been used at the end of the financial year for which they were entered shall be carried over in accordance with Regulation (EU, Euratom) No 966/2012. Article 21 Delegated acts 1. Subject to the approval of the Member State(s) concerned as provided for in the second paragraph of Article 172 TFEU, the Commission shall be empowered to adopt delegated acts in accordance with Article 26 of this Regulation concerning the modification of Part I of Annex I to this Regulation, to take account of changing financing priorities in the trans-European networks and of changes relating to projects of common interest identified in Regulation (EU) No 1315/2013. When amending Part I of Annex I to this Regulation, the Commission shall ensure: (a) that the projects of common interest in accordance with Regulation (EU) No 1315/2013 are likely to be realised fully or partly under the multiannual financial framework for the years 2014-2020; (b) that the modifications comply with the eligibility criteria set out in Article 7 of this Regulation; (c) as regards Part I of Annex I to this Regulation, that all sections include infrastructure projects the realisation of which will necessitate their inclusion in a multiannual work programme under Article 17(3) of this Regulation, without changing the alignment of the core network corridors. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 26 of this Regulation to modify the main terms, conditions and procedures laid down in Part III of Annex I to this Regulation governing the Union contribution to each financial instrument established under the Debt Framework or Equity Framework laid down in Part III of Annex I to this Regulation in accordance with the results of the interim report and the independent full -scale evaluation of the pilot phase of the Europe 2020 Project Bond Initiative established under Decision No 1639/2006/EC and Regulation (EC) No 680/2007, and in order to take into account changing market conditions with a view to optimising the design and implementation of the financial instruments under this Regulation. When amending Part III of Annex I to this Regulation in the cases set out in the first subparagraph, the Commission shall at all times ensure that: (a) the amendments are made in accordance with the requirements laid down in Regulation (EU, Euratom) No 966/2012, including the ex ante evaluation referred to in point (f) of Article 140(2) thereof, and (b) the amendments are limited to: (i) modification of the threshold of the subordinated debt financing as referred to in I.1(a) and I.1(b) of Part III of Annex I to this Regulation, with a view to seeking sectoral diversification and geographical balance across the Member States in accordance with Article 15; (ii) modification of the threshold of the senior debt financing as referred in I.1(a) of Part III of Annex I to this Regulation, with a view to seeking sectoral diversification and geographical balance across the Member States in accordance with Article 15; (iii) the combination with other sources of funding as referred in I.3 and II.3 of Part III of Annex I; (iv) the selection of entrusted entities as referred in I.4 and II.4 of Part III of Annex I; and (v) pricing, risk and revenue-sharing as referred in I.6 and II.6 of Part III of Annex I. 3. In the transport sector, and within the general objectives set out in Article 3 and the specific sectoral objectives referred to in Article 4(2), the Commission shall be empowered to adopt delegated acts in accordance with Article 26 detailing the funding priorities to be reflected in the work programmes referred to in Article 17 for the duration of the CEF for eligible actions under Article 7(2). The Commission shall adopt a delegated act by 22 December 2014. 4. The Commission shall be empowered to adopt delegated acts in accordance with Article 26 to raise the ceiling set out in Article 14(2) up to 20 %, provided the following conditions are met: (i) the evaluation of the pilot phase of the Project Bond Initiative carried out in 2015 is positive; and (ii) the take-up of financial instruments exceeds 8 % in terms of project contractual commitments. 5. Where it proves necessary to deviate from the allocation for a specific transport objective by more than five percentage points, the Commission shall be empowered to adopt delegated acts in accordance with Article 26 to amend the indicative percentages set out in Part IV of Annex I. 6. The Commission shall be empowered to adopt delegated acts in accordance with Article 26 to modify the list of general orientations in Part V of Annex I to be taken into account when setting award criteria in order to reflect the mid-term evaluation of this Regulation or conclusions drawn from its implementation. This shall be done in a manner compatible with the respective sectoral guidelines. Article 22 Responsibility of beneficiaries and Member States Within their respective responsibilities, and without prejudice to the obligations incumbent on beneficiaries under the conditions governing grants, beneficiaries and Member States shall make every effort to implement the projects of common interest which receive Union financial assistance granted under this Regulation. Member States shall undertake the technical monitoring and financial control of actions in close cooperation with the Commission and shall certify that the expenditure incurred in respect of projects or parts thereof has been disbursed and that the disbursement was in conformity with the relevant rules. The Member States may request the Commission to participate during on-the-spot checks and inspections. Member States shall inform the Commission annually, if relevant through an interactive geographical and technical information system, about the progress made in implementing projects of common interest and the investments made for this purpose, including the amount of support used with a view to attaining climate-change objectives. On that basis, the Commission shall make public, and update at least annually, information about the specific projects under the CEF. Article 23 Compliance with Union policies and Union law Only actions which are in conformity with Union law and which are in line with the relevant Union policies shall be financed under this Regulation. Article 24 Protection of the Union's financial interests 1. The Commission shall take appropriate measures to ensure that, when actions financed under this Regulation are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of the amounts unduly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power to audit, on the basis of documents and on the spot checks, the actions of all grant beneficiaries, implementing bodies, contractors and subcontractors who have received Union funds under this Regulation. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (23) and Council Regulation (Euratom, EC) No 2185/96 (24), with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under this Regulation. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, grant agreements and grants decisions and contracts resulting from the implementation of this Regulation shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct such audits and investigations, according to their respective competences. TITLE II GENERAL AND FINAL PROVISIONS Article 25 Committee procedure 1. The Commission shall be assisted by the CEF Coordination Committee. The Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. 3. The committee shall ensure a horizontal overview of the work programmes referred to in Article 17 to ensure that they are consistent and that synergies are identified, exploited and assessed between the transport, telecommunications and energy sectors. It shall seek, in particular, to coordinate those work programmes with a view to allowing multi-sectoral calls for proposals. Article 26 Exercise of delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 21 shall be conferred on the Commission from 1 January 2014 to 31 December 2020. 3. The delegation of power referred to in Article 21 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 21 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and to the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 27 Evaluation 1. No later than 31 December 2017, the Commission, in cooperation with the Member States and beneficiaries concerned, shall prepare an evaluation report to be presented to the European Parliament and the Council by the Commission on the achievement of the objectives of all the measures (at the level of results and impacts), the efficiency of the use of resources and the European added value of the CEF, with a view to deciding on the renewal, modification or suspension of the measures. The evaluation shall also address the scope for simplification, the internal and external coherence of the measures, the continued relevance of all objectives and their contribution to the Union priorities of smart, sustainable and inclusive growth, including their impact on economic, social and territorial cohesion. The evaluation report shall include an assessment of the economies of scale made by the Commission at a financial, technical and human level when managing the CEF and, where applicable, of the total number of projects harnessing the synergies between the sectors. That assessment shall also examine how to make financial instruments more effective. The evaluation report shall take into account evaluation results concerning the long-term impact of the predecessor measures. 2. The CEF shall take into account the independent full-scale evaluation of the Europe 2020 Project Bond Initiative, to be carried out in 2015. On the basis of that evaluation, the Commission and the Member States shall assess the relevance of the Europe 2020 Project Bond Initiative and its effectiveness in increasing the volume of investment in priority projects and enhancing the efficiency of Union spending. 3. The Commission shall carry out ex post evaluation in close cooperation with the Member States and beneficiaries. The ex post evaluation shall examine the effectiveness and efficiency of the CEF and its impact on economic, social and territorial cohesion, as well as its contribution to the Union priorities of smart, sustainable and inclusive growth and the scale and results of support used with a view to attaining climate-change objectives. 4. Evaluations shall take account of progress as measured against the performance indicators referred to in Articles 3 and 4. 5. The Commission shall communicate the conclusions of those evaluations to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions. 6. The Commission and the Member States, assisted by the other possible beneficiaries, may undertake an evaluation of the methods of carrying out projects as well as the impact of their implementation, in order to assess whether the objectives, including those relating to environmental protection, have been attained. 7. The Commission may request a Member State concerned by a project of common interest to provide a specific evaluation of the actions and the linked projects financed under this Regulation or, where appropriate, to supply it with the information and assistance required to undertake an evaluation of such projects. Article 28 Information, communication and publicity 1. Beneficiaries and, where appropriate, Member States concerned shall ensure that suitable publicity is given, and transparency applied, to aid granted under this Regulation in order to inform the public of the role of the Union in the implementation of the projects. 2. The Commission shall implement information and communication actions relating to the CEF projects and results. Resources allocated to communication actions under Article 5(2) shall also contribute to the corporate communication of the political priorities of the Union as far as they are related to the general objectives referred to in Article 3. Article 29 Amendment of Regulation (EU) No 913/2010 Regulation (EU) No 913/2010 is hereby amended as follows: The Annex to Regulation (EU) No 913/2010 is replaced by the text of Annex II to this Regulation. Consequently, the rail freight corridors revised shall remain subject to the provisions of Regulation (EU) No 913/2010. Article 30 Transitional provisions This Regulation shall not affect the continuation or modification, including the total or partial cancellation, of the projects concerned, until their closure, or of financial assistance awarded by the Commission pursuant to Regulations (EC) No 680/2007 and (EC) No 67/2010, or any other law applying to that assistance on 31 December 2013, which shall continue to apply to the actions concerned until their closure. Article 31 Repeal Without prejudice to Article 30 of this Regulation, Regulations (EC) No 680/2007 and (EC) No 67/2010 are repealed with effect from 1 January 2014. Article 32 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 11 December 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 143, 22.5.2012, p. 116. (2) OJ C 277, 13.9.2012, p. 125. (3) Position of the European Parliament of 19 November 2013 (not yet published in the Official Journal) (4) OJ C 420, 20.12.2013, p. 1. (5) Regulation (EU) No 1301/2013 of the European Parliament and of the Council of 17 December 2013 on the Cohesion Fund and repealing Council Regulation (EC) No 1084/2006 (OJ L 347, 20.12.2013, p. 289). (6) OJ C 380E, 11.12.2012, p. 89. (7) OJ C 351E, 2.12.2011, p. 13. (8) Regulation (EU) No 1315/2013 of the European Parliament and of the Council of 11 December 2013 on Union guidelines for the development of the trans-European transport network and repealing Decision No 661/2010/EU (See page 1 of this Official Journal). (9) Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (OJ L 276, 20.10.2010, p. 22). (10) http://ec.europa.eu/transport/infrastructure/ten-t-policy/review/doc/expert-groups/expert_group_5_final_report.pdf (11) Regulation (EU) No 347/2013 of the European Parliament and of the Council of 17 April 2013 on guidelines for trans-European energy infrastructure and repealing Decision No 1364/2006/EC and amending Regulations (EC) No 713/2009, (EC) No 714/2009 and (EC) No 715/2009 (OJ L 115, 25.4.2013, p. 39). (12) Regulation (EU) No 1291/2013 of the European Parliament and of the Council of 11 December 2013 establishing Horizon 2020 - The Framework Programme for Research and Innovation (2014-2020) and repealing Decision No 1982/2006/EC (OJ L 347, 20.12.2013, p. 104). (13) Directive 2012/34/EU of the European Parliament and of the Council of 21 November 2012 establishing a single European railway area (OJ L 343, 14.12.2012, p. 32). (14) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (15) Regulation (EC) No 680/2007 of the European Parliament and of the Council of 20 June 2007 laying down general rules for the granting of Community financial aid in the field of the trans-European transport and energy networks (OJ L 162, 22.6.2007, p. 1). (16) Decision No 1639/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Competitiveness and Innovation Framework Programme (2007 to 2013) (OJ L 310, 9.11.2006, p. 15). (17) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (18) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (19) Regulation (EC) No 67/2010 of the European Parliament and of the Council of 30 November 2009 laying down general rules for the granting of Community financial aid in the field of trans-European networks (OJ L 27, 30.1.2010, p. 20). (20) The financial enveloppe of the CEF for the period 2014 to 2020 in constant 2011 prices is EUR 29 300 000 000, distributed as follows: EUR 23 174 000 000, including EUR 10 000 000 000 for Cohesion countries (transport), EUR 5 126 000 000 (energy), EUR 1 000 000 000 (telecommunications). (21) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-20 (OJ L 347, 20.12.2013, p. 884). (22) Decision No 661/2010/EU of the European Parliament and of the Council of 7 July 2010 on Union guidelines for the development of the trans-European transport network (OJ L 204, 5.8.2010, p. 1). (23) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (24) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX I PART I LIST OF PRE-IDENTIFIED PROJECTS ON THE CORE NETWORK IN THE TRANSPORT SECTOR 1. Horizontal Priorities Innovative management & services Single European Sky  SESAR system Innovative management & services Telematic applications systems for road, rail, inland waterways and vessels (ITS, ERTMS, RIS and VTMIS) Innovative management & services Core network ports, motorways of the sea (MoS) and airports, safe and secure infrastructure New technologies and innovation New technologies and innovation in accordance with points (a) to (d) of Article 33 of Regulation (EU) No 1315/2013 2. Core network corridors Baltic  Adriatic ALIGNMENT: Gdynia  GdaÃ sk  Katowice/SÃ awkÃ ³w GdaÃ sk  Warszawa  Katowice Katowice  Ostrava  Brno  Wien Szczecin/Ã winoujÃ cie  PoznaÃ   WrocÃ aw  Ostrava Katowice  Ã ½ilina  Bratislava  Wien Wien  Graz  Villach  Udine  Trieste Udine  Venezia  Padova  Bologna  Ravenna Graz  Maribor  Ljubljana  Koper/Trieste PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Gdynia - Katowice Rail Works Gdynia, GdaÃ sk Ports Port interconnections, (further) development of multimodal platforms Warszawa - Katowice Rail Works Wroclaw  PoznaÃ   Szczecin/Ã winoujÃ cie Rail Works Ã winoujÃ cie, Szczecin Port Port interconnections Bielsko Biala  Ã ½ilina Road Works Katowice - Ostrava - Brno - Wien & Katowice - Ã ½ilina - Bratislava - Wien Rail Works, in particular cross-border sections PL-CZ, CZ-AT, PL-SK and SK-AT, Brno-PÃ erov line; (further) development of multimodal platforms and airport-rail interconnections Wien - Graz - Klagenfurt - Udine - Venezia - Ravenna Rail Partial construction of new lines (Semmering Base Tunnel and Koralm Railway line), rail upgrading; works ongoing; (further) development of multimodal platforms; upgrading of existing two-track line between Udine - Cervignano and Trieste Graz - Maribor - Pragersko Rail Studies and works for second track Trieste, Venenezia, Ravenna, Koper Ports Port interconnections; (further) development of multimodal platforms North Sea  Baltic ALIGNMENT: Helsinki  Tallinn  RÃ «ga Ventspils  RÃ «ga RÃ «ga  Kaunas KlaipÃ da  Kaunas  Vilnius Kaunas  Warszawa BY border  Warszawa  PoznaÃ   Frankfurt/Oder  Berlin  Hamburg Berlin  Magdeburg  Braunschweig  Hannover Hannover  Bremen  Bremerhaven/Wilhelmshaven Hannover  OsnabrÃ ¼ck  Hengelo  Almelo  Deventer  Utrecht Utrecht  Amsterdam Utrecht  Rotterdam  Antwerpen Hannover  KÃ ¶ln  Antwerpen PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Helsinki - Tallinn Ports, MoS Port interconnections; (further) development of multimodal platforms and their interconnections; icebreaking capacity; MoS Tallinn - RÃ «ga - Kaunas - Warszawa Rail (Detailed) studies for new UIC gauge fully interoperable line; works for new line to start before 2020; upgrading and new line on PL territory; rail  airports/ports interconnections, rail-road terminals, MoS Ventspils  RÃ «ga Rail Upgrading, port interconnections, MoS KlaipÃ da  Kaunas Rail Upgrading, port interconnections, MoS Kaunas  Vilnius Rail Upgrading, airports interconnections, rail-road terminals Via Baltica Corridor Road Works for cross-border sections (EE, LV, LT, PL) BY border - Warszawa - PoznaÃ  - DE border Rail Works on existing line, studies for high-speed rail PL Border - Berlin - Hannover - Amsterdam/Rotterdam Rail Studies and upgrading of several sections (Amsterdam  Utrecht  Arnhem; Hannover  Berlin) Wilhelmshaven - Bremerhaven - Bremen Rail Studies and works Berlin - Magdeburg  Hannover, Mittellandkanal, western German canals, Rhine, Waal, Noordzeekanaal, IJssel, Twentekanaal IWW Studies, works for better navigability and upgrading waterways and locks Amsterdam locks & Amsterdam - Rijnkanaal IWW Locks studies ongoing; port: interconnections (studies and works, including Beatrix lock upgrade) Mediterranean ALIGNMENT: Algeciras  Bobadilla Madrid  Zaragoza  Tarragona Sevilla  Bobadilla  Murcia Cartagena  Murcia  Valencia  Tarragona Tarragona  Barcelona  Perpignan  Marseille/Lyon  Torino  Novara  Milano  Verona  Padova  Venezia  Ravenna/Trieste/Koper - Ljubljana  Budapest Ljubljana/Rijeka  Zagreb  Budapest  UA border PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Algeciras - Madrid Rail Studies ongoing, works to be launched before 2015, to be completed 2020 Sevilla - Antequera - Granada - AlmerÃ ­a - Cartagena - Murcia - Alicante - Valencia Rail Studies and works Madrid-Zaragoza-Barcelona Rail Upgrading of existing lines (gauge, sidings, platforms) Valencia - Tarragona - Barcelona Rail Construction between 2014 - 2020 Barcelona Port Interconnections rail with port and airport Barcelona - Perpignan Rail Cross-border section, works ongoing, new line completed by 2015, upgrading existing line (gauge, sidings, platforms) Perpignan - Montpellier Rail Bypass NÃ ®mes - Montpellier to be operational in 2017, Montpellier - Perpignan for 2020 Lyon Rail Relieving Lyon bottlenecks: studies and works Lyon  Avignon  Marseille Rail Upgrading Lyon - Torino Rail Cross-border section, works base tunnel; studies and works access routes Milano - Brescia Rail Partially, upgrading and, partially, new high-speed line Brescia - Venezia - Trieste Rail Works to start before 2014 on several sections in synergy with upgrading actions undertaken in overlapping stretches as in the Baltic-Adriatic Corridor Milano  Cremona- Mantova  Porto Levante/Venezia  Ravenna/Trieste IWW Studies and works Cremona, Mantova, Venezia, Ravenna, Trieste Inland Ports Port interconnections, (further) development of multimodal platforms Trieste - DivaÃ a Rail Studies and partial upgrading ongoing; cross-border section to be realised until after 2020 Koper - DivaÃ a - Ljubljana  Pragersko Rail Studies and upgrading/partially, new line Rijeka  Zagreb  Budapest Rail Studies and works (including construction of new track and second track between Rijeka and HU border) Rijeka Port Infrastructure upgrading and development, development of multimodal platforms and interconnections Ljubljana  Zagreb Rail Studies and works Ljubljana node Rail Rail node Ljubljana, including multi-modal platform; rail airport interconnection Pragersko - ZalalÃ ¶vÃ ¶ Rail Cross-border section: studies, works to start before 2020 Lendava - Letenye Road Cross-border upgrading Boba- SzÃ ©kesfehÃ ©rvÃ ¡r Rail Upgrading Budapest-Miskolc-UA border Rail Upgrading VÃ ¡sÃ ¡rosnamÃ ©ny-UA border Road Cross-border upgrading Orient/East-Med ALIGNMENT: Hamburg  Berlin Rostock  Berlin  Dresden Bremerhaven/Wilhelmshaven  Magdeburg  Dresden Dresden  Ã stÃ ­ nad Labem  MÃ lnÃ ­k/Praha - KolÃ ­n KolÃ ­n  Pardubice  Brno  Wien/Bratislava  Budapest  Arad  TimiÃoara  Craiova  Calafat  Vidin  Sofia Sofia  Plovdiv  Burgas Plovdiv  TR border Sofia  Thessaloniki  AthÃ ­na  Piraeus  Lemesos  Lefkosia AthÃ ­na  Patras/Igoumenitsa PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Dresden - Praha Rail Studies for high-speed rail Praha Rail Upgrading, freight bypass; rail connection airport Hamburg  Dresden  Praha  Pardubice IWW Elbe and Vltava studies, works for better navigability and upgrading DÃ Ã Ã ­n locks IWW Studies Praha - Brno - BÃ eclav Rail Upgrading, including rail node Brno and multi-modal platform BÃ eclav  Bratislava Rail Cross-border, upgrading Bratislava  Hegyeshalom Rail Cross-border, upgrading MosonmagyarÃ ³vÃ ¡r  SK Border Road Cross-border upgrading Tata  BiatorbÃ ¡gy Rail Upgrading Budapest  Arad  TimiÃoara  Calafat Rail Upgrading in HU nearly completed, ongoing in RO Vidin  Sofia  Burgas/TR border Sofia  Thessaloniki  AthÃ ­na/Piraeus Rail Studies and works Vidin  Sofia  Thessaloniki  AthÃ ­na; upgrading Sofia  Burgas/TR border Vidin  Craiova Road Cross-border upgrading Thessaloniki, Igoumenitsa Port Infrastructure upgrading and development, multimodal interconnections AthÃ ­na/Piraeus/Heraklion  Lemesos Port, MoS Port capacity and multimodal interconnections Lemesos  Lefkosia Ports, multimodal platforms Upgrading of modal interconnection, including Lefkosia south orbital, studies and works, traffic management systems Lefkosia  Larnaca Multimodal platforms Multimodal interconnections and telematic applications systems Patras Port Port interconnections, (further) development of multimodal platforms AthÃ ­na - Patras Rail Studies and works, port interconnections Scandinavian  Mediterranean ALIGNMENT: RU border  Hamina/Kotka  Helsinki  Turku/Naantali  Stockholm  MalmÃ ¶ Oslo  GÃ ¶teborg  MalmÃ ¶  Trelleborg MalmÃ ¶  KÃ ¸benhavn  Kolding/LÃ ¼beck  Hamburg  Hannover Bremen  Hannover  NÃ ¼rnberg Rostock  Berlin  Leipzig  MÃ ¼nchen NÃ ¼rnberg  MÃ ¼nchen  Innsbruck  Verona  Bologna  Ancona/Firenze Livorno/La Spezia - Firenze  Roma  Napoli  Bari  Taranto  Valletta Napoli  Gioia Tauro  Palermo/Augusta  Valletta PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Hamina/Kotka  Helsinki Port, rail Port interconnections, rail upgrading, icebreaking capacities Helsinki Rail Airport-rail connection RU border  Helsinki Rail Works ongoing Helsinki  Turku Rail Upgrading Turku/Naantali  Stockholm Ports, MoS Port interconnections, icebreaking capacity Stockholm - MalmÃ ¶ (Nordic Triangle) Rail Works ongoing on specific sections Trelleborg - MalmÃ ¶  GÃ ¶teborg  NO border Rail, port, MoS Works, multimodal platforms and port hinterland connections Fehmarn Rail Studies ongoing, construction works Fehmarn Belt fixed link to start in 2015 KÃ ¸benhavn - Hamburg via Fehmarn: access routes Rail Access routes DK to be completed by 2020, access routes DE to be completed in 2 steps: one-track electrification with the completion of the fixed link and two-track seven years later Rostock Ports, MoS Interconnections ports with rail; low-emission ferries; ice-breaking capacity Rostock - Berlin - NÃ ¼rnberg Rail Studies and upgrading Hamburg/Bremen - Hannover Rail Studies ongoing Halle  Leipzig  NÃ ¼rnberg Rail Works ongoing, to be completed by 2017 MÃ ¼nchen  WÃ ¶rgl Rail Access to Brenner Base tunnel and cross-border section: studies Brenner Base Tunnel Rail Studies and works Fortezza - Verona Rail Studies and works Napoli - Bari Rail Studies and works Napoli  Reggio Calabria Rail Upgrading Verona  Bologna Rail Upgrading ongoing Ancona, Napoli, Bari, La Spezia, Livorno Ports Port interconnections, (further) development of multimodal platforms Messina - Catania  Augusta/Palermo Rail Upgrading (remaining sections) Palermo/Taranto - Valletta/Marsaxlokk Ports, MoS Port interconnections Valletta - Marsaxlokk Port, airport Upgrading of modal interconnection, including Marsaxlokk-Luqa-Valletta Bologna  Ancona Rail Upgrading Rhine  Alpine ALIGNMENT: Genova  Milano  Lugano  Basel Genova Novara  Brig  Bern  Basel  Karlsruhe  Mannheim  Mainz  Koblenz  KÃ ¶ln KÃ ¶ln  DÃ ¼sseldorf  Duisburg  Nijmegen/Arnhem  Utrecht  Amsterdam Nijmegen  Rotterdam  Vlissingen KÃ ¶ln  LiÃ ¨ge  Bruxelles/Brussel  Gent LiÃ ¨ge  Antwerpen  Gent  Zeebrugge PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Genova Port Port interconnections Genova - Milano/Novara - CH border Rail Studies; works starting before 2020 Basel  Antwerpen/Rotterdam - Amsterdam IWW Works for better navigability Karlsruhe - Basel Rail Works ongoing Frankfurt - Mannheim Rail Studies ongoing LiÃ ¨ge Rail Port and airport rail connection Rotterdam  Zevenaar Rail Studies ongoing, upgrading Zevenaar - Emmerich - Oberhausen Rail Works ongoing Zeebrugge  Gent  Antwerpen - DE border Rail Upgrading Atlantic ALIGNMENT: Algeciras  Bobadilla  Madrid Sines / Lisboa  Madrid  Valladolid Lisboa  Aveiro  LeixÃ µes/Porto Aveiro  Valladolid  Vitoria  Bergara  Bilbao/Bordeaux  Paris  Le Havre/Metz  Mannheim/Strasbourg PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: High-speed rail Sines/Lisboa - Madrid Rail, ports Studies and works ongoing, upgrading of modal interconnection ports of Sines/Lisboa High-speed rail Porto - Lisboa Rail Studies ongoing Rail connection Aveiro  Salamanca  Medina del Campo Rail Cross-border: works ongoing Rail connection Bergara - San SebastiÃ ¡n - Bayonne Rail Completion expected in ES by 2016, in FR by 2020 Bayonne - Bordeaux Rail Ongoing public consultation Bordeaux - Tours Rail Works ongoing Paris Rail Southern high-speed bypass Baudrecourt - Mannheim Rail Upgrading Baudrecourt - Strasbourg Rail Works ongoing, to be completed 2016 Le Havre - Paris IWW Upgrading Le Havre - Paris Rail Studies, upgrading Le Havre Port, Rail Studies and works on port capacity, MoS and interconnections North Sea  Mediterranean ALIGNMENT: Belfast  Baile Ã tha Cliath/Dublin  Corcaigh/Cork Glasgow/Edinburgh  Liverpool/Manchester  Birmingham Birmingham  Felixstowe/London /Southampton London  Lille  Brussel/Bruxelles Amsterdam  Rotterdam  Antwerpen  Brussel/Bruxelles  Luxembourg Luxembourg  Metz  Dijon  Macon  Lyon  Marseille Luxembourg  Metz  Strasbourg  Basel Antwerpen/Zeebrugge  Gent  Dunkerque/Lille  Paris PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Corcaigh/Cork - Dublin - Baile Ã tha Cliath/Belfast Rail Studies and works; Baile Ã tha Cliath/Dublin Interconnector (DART); Belfast Port, multimodal connections Upgrading Glasgow - Edinburgh Rail Upgrading Manchester  Liverpool Rail Upgrading and electrification, including Northern Hub Birmingham  Reading  Southampton Rail Upgrading of the freight line Baile Ã tha Cliath/Dublin, Corcaigh/Cork, Southampton Ports, rail Studies and works on port capacity, MoS and interconnections Dunkerque Port Further development of multimodal platforms and interconnections Calais - Paris Rail Preliminary studies Bruxelles/Brussel Rail Studies and works (North-South connection for conventional and high-speed) Felixstowe  Midlands Rail, port, multimodal platforms Rail upgrading, interconnections port and multimodal platforms Maas, including Maaswerken IWW Upgrading Albertkanaal/Canal Bocholt-Herentals IWW Upgrading Rhine-Scheldt corridor: Volkeraklock and Kreekaklock, Krammerlock and Lock Hansweert IWW Locks: studies ongoing Terneuzen Maritime Locks: studies ongoing; works Terneuzen - Gent IWW Studies, upgrading Zeebrugge Port Locks: studies, interconnections (studies and works) Antwerpen Maritime, port, rail Locks: studies ongoing; port: interconnections (including second rail access to the port of Antwerpen) Rotterdam - Antwerpen Rail Upgrading rail freight line Canal Seine Nord; Seine - Escaut IWW Studies and works; upgrading including cross-border and multimodal connections Dunkerque  Lille IWW Studies ongoing Antwerpen, Bruxelles/Brussels, Charleroi IWW Upgrading Waterways upgrade in Wallonia IWW Studies, upgrading, intermodal connections Brussel/Bruxelles - Luxembourg - Strasbourg Rail Works ongoing Antwerpen  Namur - LUX border  FR border Rail Upgrading of rail freight line Strasbourg - Mulhouse - Basel Rail Upgrading Rail Connections Luxembourg - Dijon - Lyon (TGV Rhin - RhÃ ´ne) Rail Studies and works Lyon Rail Eastern bypass: studies and works Canal SaÃ ´ne - Moselle/Rhin IWW Preliminary studies ongoing RhÃ ´ne IWW Upgrading Port of Marseille-Fos Port Interconnections and multimodal terminals Lyon - Avignon - Port de Marseille - Fos Rail Upgrading Rhine  Danube ALIGNMENT: Strasbourg  Stuttgart  MÃ ¼nchen  Wels/Linz Strasbourg  Mannheim  Frankfurt  WÃ ¼rzburg  NÃ ¼rnberg  Regensburg  Passau  Wels/Linz MÃ ¼nchen/NÃ ¼rnberg  Praha  Ostrava/PÃ erov  Ã ½ilina  KoÃ ¡ice  UA border Wels/Linz  Wien  Bratislava  Budapest  Vukovar Wien/Bratislava  Budapest  Arad  BraÃov/Craiova  BucureÃti  ConstanÃ a  Sulina PRE-IDENTIFIED SECTIONS INCLUDING PROJECTS: Rail connection Strasbourg - Kehl Appenweier Rail Works interconnection Appenweier Karlsruhe - Stuttgart - MÃ ¼nchen Rail Studies and works ongoing Ostrava/PÃ erov  Ã ½ilina  KoÃ ¡ice  UA border Rail Upgrading, multimodal platforms ZlÃ ­n  Ã ½ilina Road Cross-border road section MÃ ¼nchen  Praha Rail Studies and works NÃ ¼rnberg  Praha Rail Studies and works MÃ ¼nchen - MÃ ¼hldorf - Freilassing - Salzburg Rail Studies and works ongoing Salzburg - Wels Rail Studies NÃ ¼rnberg - Regensburg - Passau - Wels Rail Studies and works Rail connection Wels - Wien Rail Completion expected by 2017 Wien  Bratislava / Wien  Budapest / Bratislava  Budapest Rail Studies high-speed rail (including the alignment of the connections between the three cities) Budapest - Arad Rail Studies for high-speed network between Budapest and Arad KomÃ ¡rom  KomÃ ¡rno IWW Studies and works for cross-border bridge Arad - BraÃov - BucureÃti - ConstanÃ a Rail Upgrading of specific sections; studies high-speed Main  Main-Donau-Canal IWW Studies and works on several sections and bottlenecks; inland waterway ports: multimodal interconnections with rail Slavonski Brod Port Studies and works Giurgiu, GalaÃ i Port Further development of multimodal platforms and connections with the hinterland: studies and works Danube (Kehlheim - ConstanÃ a/Midia/Sulina) IWW Studies and works on several sections and bottlenecks; inland waterway ports:multimodal interconnections Sava IWW Studies and works on several sections and bottlenecks (including cross-border bridge) BucureÃti  DunÃ re Canal IWW Studies & works ConstanÃ a Port, MoS Port interconnections, MoS (including icebreaking services) Craiova  BucureÃti Rail Studies and works 3. Other Sections on the Core Network Sofia to FYROM border Cross-border Rail Studies ongoing Sofia to Serbian border Cross-border Rail Studies ongoing TimiÃoara  Serbia border Cross-border Rail Studies ongoing WrocÃ aw  Praha Cross-border Rail Studies Nowa SÃ ³l  Hradec KrÃ ¡lovÃ © Cross-border Road Works Brno  AT border Cross-border Road Upgrading Budapest  Zvolen Cross-border Road Upgrading Budapest  SRB Border Cross-border Rail Studies Bothnian Corridor: LuleÃ ¥  Oulu Cross-border Rail Studies and works IaÃi- MD border Cross-border Rail Studies ongoing and works Suceava-UA border Cross-border Rail Studies and works Priority Projects as defined in Annex III of Decision No 661/2010/EU (Prague - Linz, New High-capacity rail: Central Trans-Pyrenees crossing, "Iron Rhine" (Rheidt-Antwerpen)) Cross-border Rail Studies ongoing TÃ ¢rgu Neamt Ungheni Cross-border Road Upgrading MarijampolÃ -Kybartai (LT/RU border) Cross-border Road Upgrading Vilnius-LT/BY border Cross-border Road Upgrading Ioannina  Kakavia(EL/AL border) Cross-border Road Studies Kleidi  Polikastro  Evzonoi(EL/FYROM border) Cross-border Road Upgrading Serres  Promahonas  EL/BG border Cross-border Road Works ongoing Alexandroupoli  Kipoi EL/TR border Cross-border Road Studies and works Dubrovnik  HR/ME border Cross-border Road Works KÃdzierzyn KoÃ ºle  ChaÃ upki-granica Cross-border Rail Works A CoruÃ ±a - Vigo - Palencia GijÃ ³n - Palencia Bottleneck Rail, MoS Works ongoing (including ports and multimodal platforms) Frankfurt  Fulda  Erfurt  Berlin Bottleneck Rail Studies Rail Egnatia Bottleneck Rail Studies ongoing Sundsvall  UmeÃ ¥  LuleÃ ¥ Bottleneck Rail Studies and works Zagreb  SR border Bottleneck Rail Studies and works A CoruÃ ±a - Madrid (high-speed passenger service) Bottleneck Rail Works ongoing Stockholm  GÃ ¤vle  Sundsvall Other core network Rail Works MjÃ ¶lby  Hallsberg  GÃ ¤vle Other core Network Rail Works Bothnian  Kiruna  NO border Other core network Rail Studies and works Milford Haven  Swansea  Cardiff Other core network Rail Upgrading Rail connection Sionainn/Shannon Faing/Foynes - Gabhal Luimnigh/Limerick junction Other core network Rail studies High Speed 2 Other core network Rail Studies & works for a high-speed line London  Midlands UA Border  KrakÃ ³w  Katowice  WrocÃ aw  Dresden Other core network Rail Works Riga  RU/BY border Other core network Rail Upgrading Vilnius  BY border Other core network Rail Upgrading, airport interconnection Kybartai  Kaunas Other core network Rail Upgrading Tallinn  Tartu  Koidula  RU border Other core network Rail Upgrading Marseille  Toulon  Nice  Ventimiglia  Genova Other core network Rail Studies high-speed Bordeaux  Toulouse Other core network Rail Studies high-speed Helsinki  Oulu Other core network Rail Upgrading of sections Bilbao  Pamplona  Zaragoza  Sagunto Other core network Rail Studies and works BrunsbÃ ¼ttel - Kiel (Nord-Ostseecanal) Other core network IWW Optimisation of navigation status Cardiff - Bristol - London Other core network Rail Upgrading, including Crossrail Alba-Iulia  Turda  Dej  Suceava  PaÃcani  IaÃi Other core network Rail Studies and works BucureÃti - BuzÃ u Other core network Rail Rail infrastructure improvement and repair, and connections with the hinterland Ruhr area - MÃ ¼nster - OsnabrÃ ¼ck - Hamburg Other core network Rail Upgrading of the section MÃ ¼nster - LÃ ¼nen (doubletrack) Nantes - Tours - Lyon Other core network Rail Studies and works PloieÃti-Suceava Other core network Rail Studies Heraklion Other core network Airport, combined transport infrastucture/systems Studies and construction works, upgrade and development infrastucture, multimodal interconnections Huelva  Sevilla Other core network Rail Works ongoing Fredericia-Frederikshavn Other core network Rail Upgrading, including electrification Barcelona  Valencia  Livorno Other core network MoS Upgrading PART II LIST OF INFRASTRUCTURE PRIORITY CORRIDORS AND AREAS IN THE ENERGY SECTOR 1. Priority electricity corridors (1) Northern Seas offshore grid ("NSOG"): integrated offshore electricity grid development and the related interconnectors in the North Sea, the Irish Sea, the English Channel, the Baltic Sea and neighbouring waters to transport electricity from renewable offshore energy sources to centres of consumption and storage and to increase cross-border electricity exchange. Member States concerned: Belgium, Denmark, France, Germany, Ireland, Luxemburg, the Netherlands, Sweden, the United Kingdom; (2) North-South electricity interconnections in Western Europe ("NSI West Electricity"): interconnections between Member States of the region and with the Mediterranean area including the Iberian peninsula, notably to integrate electricity from renewable energy sources and reinforce internal grid infrastructures to foster market integration in the region. Member States concerned: Austria, Belgium, France, Germany, Ireland, Italy, Luxembourg, Netherlands, Malta, Portugal, Spain, the United Kingdom; (3) North-South electricity interconnections in Central Eastern and South Eastern Europe ("NSI East Electricity"): interconnections and internal lines in North-South and East-West directions to complete the internal market and integrate generation from renewable energy sources. Member States concerned: Austria, Bulgaria, Croatia, Czech Republic, Cyprus, Germany, Greece, Hungary, Italy, Poland, Romania, Slovakia, Slovenia; (4) Baltic Energy Market Interconnection Plan in electricity ("BEMIP Electricity"): interconnections between Member States in the Baltic region and reinforcing internal grid infrastructures accordingly, to end isolation of the Baltic States and to foster market integration, inter alia by working towards the integration of renewable energy in the region; Member States concerned: Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland, and Sweden. 2. Priority gas corridors (1) North-South gas interconnections in Western Europe ("NSI West Gas"): gas infrastructure for North-South gas flows in Western Europe to further diversify routes of supply and increase short-term gas deliverability. Member States concerned: Belgium, Denmark, France, Germany, Ireland, Italy, Luxembourg, Malta, the Netherlands, Portugal, Spain, the United Kingdom; (2) North-South gas interconnections in Central Eastern and South Eastern Europe ("NSI East Gas"): gas infrastructure for regional connections between and in the Baltic Sea region, the Adriatic and Aegean Seas, the Eastern Mediterranean Sea and the Black Sea, and to enhance diversification and security of gas supply; Member States concerned: Austria, Bulgaria, Croatia, Cyprus, Czech Republic, Germany, Greece, Hungary, Italy, Poland, Romania, Slovakia, Slovenia; (3) Southern Gas Corridor ("SGC"): infrastructure for the transmission of gas from the Caspian Basin, Central Asia, the Middle East and the Eastern Mediterranean Basin to the Union, to enhance diversification of gas supply. Member States concerned: Austria, Bulgaria, Croatia, Czech Republic, Cyprus, France, Germany, Hungary, Greece, Italy, Poland, Romania, Slovakia, Slovenia; (4) Baltic Energy Market Interconnection Plan in gas ("BEMIP Gas"): gas infrastructure to end the isolation of the three Baltic States and Finland and their dependency on a single supplier, to reinforce internal grid infrastructures accordingly, and to increase diversification and security of supplies in the Baltic Sea region; Member States concerned: Denmark, Estonia, Finland, Germany, Latvia, Lithuania, Poland, and Sweden. 3. Priority thematic areas (1) Smart grids deployment: adoption of smart grid technologies across the Union to efficiently integrate the behaviour and actions of all users connected to the electricity network, in particular the generation of large amounts of electricity from renewable or distributed energy sources and demand response by consumers; Member States concerned: all; (2) Electricity highways: first electricity highways by 2020, with a view to building an electricity highways system across the Union that is capable of: (a) accommodating ever-increasing wind surplus generation in and around the Northern and Baltic Seas and increasing renewable generation in the East and South of Europe and also North Africa; (b) connecting these new generation hubs with major storage capacities in the Nordic countries, the Alps and other regions with major consumption centres, and (c) coping with an increasingly variable and decentralised electricity supply and flexible electricity demand; Member States concerned: all; (3) Cross-border carbon dioxide network: development of carbon dioxide transport infrastructure between Member States and with neighbouring third countries with a view to the deployment of carbon dioxide capture and storage. Member States concerned: all. PART III TERMS, CONDITIONS AND PROCEDURES OF FINANCIAL INSTRUMENTS Objective and rationale The objective of the financial instruments under the CEF is to facilitate infrastructure projects' access to project and corporate financing by using Union funding as leverage. The financial instruments shall help finance projects of common interest with a clear European added value, and facilitate greater private sector involvement in the long-term financing of such projects in the transport, telecommunications and energy sectors, including broadband networks. The financial instruments shall benefit projects with medium- to long-term financing needs and shall produce greater benefits in terms of market impact, administrative efficiency and resource use. They shall provide to infrastructure stakeholders such as financiers, public authorities, infrastructure managers, construction companies and operators a coherent market-oriented toolbox of Union financial assistance. The financial instruments shall consist of: (a) an instrument for loans and guarantees facilitated by risk-sharing instruments, including credit enhancement mechanisms to project bonds ('Debt Instrument'); and (b) an instrument for equity ('Equity Instrument'), which shall help to overcome market constraints by improving the financing and/or risk profiles of the infrastructure investments. This, in turn, shall enhance the access of firms and other beneficiaries to loans, guarantees, equity and other forms of private financing. Prior to the finalisation of the design of the Debt and Equity Instruments, the Commission shall carry out an ex-ante assessment in accordance with Regulation (EU, Euratom) No 966/2012. Evaluations of existing, comparable financial instruments shall, where appropriate, contribute to that assessment. I. Debt instrument 1. General provisions The goal of the Debt Instrument shall be to contribute to overcoming deficiencies of the European debt capital markets by offering risk-sharing for debt financing. Debt financing shall be provided by entrusted entities or dedicated investment vehicles in the form of senior and subordinated debt or guarantees. The Debt Instrument shall consist of a risk-sharing instrument for loans and guarantees and of the Project Bond Initiative. The project promoters may, in addition, seek equity financing under the Equity Instrument. a. Risk-sharing instrument for loans and guarantees The risk-sharing instrument for loans and guarantees shall be designed to create additional risk capacity in the entrusted entities. This shall allow the entrusted entities to provide funded and unfunded subordinated and senior debt to projects and corporates in order to facilitate promoters' access to bank financing. If the debt financing is subordinated, it shall rank behind the senior debt but ahead of equity and related financing related to equity. The unfunded subordinated debt financing shall not exceed 30 % of the total amount of the senior debt issued. The senior debt financing provided under the Debt Instrument shall not exceed 50 % of the total amount of the overall senior debt financing provided by the entrusted entity or the dedicated investment vehicle. b. Project Bond Initiative The risk-sharing instrument for project bonds shall be designed as a subordinated debt financing in order to facilitate financing for project companies raising senior debt in the form of bonds. This credit enhancement instrument shall aim at helping the senior debt to achieve an investment grade credit rating. It shall rank behind the senior debt but ahead of equity and financing related to equity. The subordinated debt financing shall not exceed 30 % of the total amount of the senior debt issued. 2. Financial parameters and leverage Risk- and revenue-sharing parameters shall be set in such a way that specific policy objectives, including targeting of particular categories of projects, can be achieved while still preserving the market-oriented approach of the Debt Instrument. The expected leverage of the Debt Instrument  defined as the total funding (i.e. Union contribution plus contributions from other financial sources) divided by the Union contribution  shall be expected to range from 6 to 15, depending on the type of operations involved (level of risk, target beneficiaries, and the debt financing concerned). 3. Combination with other sources of funding Funding from the Debt Instrument may be combined with other ring-fenced budgetary contributions listed below, subject to the rules laid down in Regulation(EU, Euratom) No 966/2012 and the relevant legal base: (a) other parts of the CEF; (b) other instruments, programmes and budget lines in the Union budget; (c) Member States, including regional and local authorities, that wish to contribute own resources or resources available from the funds under the cohesion policy without changing the nature of the instrument. 4. Implementation Entrusted entities Entrusted entities shall be selected in accordance with Regulation (EU, Euratom) No 966/2012. The implementation under indirect management mode may take the form of direct mandates to entrusted entities. For instruments under direct mandates (i.e. in indirect management mode), the entrusted entities shall manage the Union contribution to the Debt Instrument and shall be risk-sharing partners. In addition, the setting-up of dedicated investment vehicles may be envisaged to allow the pooling of contributions from multiple investors. The Union contribution may be subordinated to that of other investors. Design and implementation The design shall be aligned with the general provisions for financial instruments set out in Regulation (EU, Euratom) No 966/2012. The detailed terms and conditions for implementing the Debt Instrument, including monitoring and control, shall be laid down in an agreement between the Commission and a respective entrusted entity, taking into account the provisions laid down in this Annex and in Regulation (EU, Euratom) No 966/2012. Fiduciary account The entrusted entity shall set up a fiduciary account to hold the Union contribution and revenues resulting from the Union contribution. 5. Use of the Union contribution The Union contribution shall be used: (a) towards risk provisioning; (b) to cover agreed fees and costs associated with the establishment and management of the Debt Instrument, including its evaluation and support actions, which have been determined in line with Regulation (EU, Euratom) No 966/2012 and market practice. The administrative and performance-based fees to be paid to the entrusted entity shall not exceed 2 % and 3 % respectively of the Union contribution effectively used for individual operations, on the basis of a cost-based agreed methodology between the Commission and the entrusted entities; (c) for directly related support actions. 6. Pricing, risk and revenue sharing The Debt Instruments shall bear a price, to be charged to the beneficiary, in accordance with the relevant rules and criteria of the entrusted entities or dedicated investment vehicles and in line with best market practices. As regards direct mandates to entrusted entities, the risk-sharing pattern shall be reflected in an appropriate sharing between the Union and the entrusted entity of the risk remuneration charged by the entrusted entity to its borrowers. As regards dedicated investment vehicles, the risk-sharing pattern shall be reflected in an appropriate sharing between the Union and the other investors of the risk remuneration charged by the dedicated investment vehicle to its borrowers. Notwithstanding the risk-sharing pattern chosen, the entrusted entity shall always share a portion of the defined risk and shall always bear the full residual risk tranche. The maximum risk covered by the Union budget shall not exceed 50 % of the risk of the target debt portfolio under the debt instrument. The maximum risk-taking ceiling of 50 % shall apply to the target size of dedicated investment vehicles. 7. Application and approval procedure Applications shall be addressed to the entrusted entity or a dedicated investment vehicle, respectively, in accordance with their standard application procedures. The entrusted entities and the dedicated investment vehicles shall approve the projects in accordance with their internal procedures. 8. Duration of the Debt Instrument The last tranche of the Union contribution to the Debt Instrument shall be committed by the Commission by 31 December 2020. The actual approval of debt financing by the entrusted entities or the dedicated investment vehicles shall be finalised by 31 December 2022. 9. Expiry The Union contribution allocated to the Debt Instrument shall be reimbursed to the relevant fiduciary account as debt financing expires or is repaid. The fiduciary account shall maintain sufficient funding to cover fees or risks related to the Debt Instrument until its expiry. 10. Reporting The reporting methods on the implementation of the Debt Instrument shall be agreed by the Commission in the agreement and the entrusted entity in line with Regulation (EU, Euratom) No 966/2012. In addition, the Commission shall, with the support of the entrusted entities, report annually to the European Parliament and the Council until 2023 on implementation, the prevailing market conditions for the use of the instrument, the updated projects and the project pipeline including information on projects at different stages of the procedure while respecting confidentiality and sensitive market information in accordance with Article 140(8) of Regulation (EU, Euratom) No 966/2012. 11. Monitoring, control and evaluation The Commission shall monitor the implementation of the Debt Instrument, including through on-the-spot controls as appropriate, and shall perform verification and controls in line with Regulation (EU, Euratom) No 966/2012. 12. Support Actions The implementation of the Debt Instrument may be supported by a set of accompanying measures. These may include, amongst other measures, technical and financial assistance, measures to raise the awareness of capital providers and schemes to attract private investors. The European Investment Bank shall, at the request of the European Commission or the Member States concerned, provide technical assistance, including on financial structuring to projects of common interest, including the ones implementing the core network corridors as listed in Part I. Such technical assistance shall also include support to administrations in order to develop appropriate institutional capacity. II. Equity instrument 1. General provisions The goal of the Equity Instrument shall be to contribute to overcoming the deficiencies of European capital markets by providing equity and quasi-equity investments. The maximum amounts of the Union contribution shall be limited as follows:  33 % of the target equity fund size; or  co-investment by the Union in a project shall not exceed 30 % of the total equity of a company. The project promoters may, in addition, seek debt financing under the Debt Instrument. 2. Financial parameters and leverage Investment parameters shall be set in such a way that specific policy objectives, including the targeting of particular categories of infrastructure projects, can be achieved while still preserving the market-oriented approach of this instrument. The expected leverage of the Equity Instrument  defined as the total funding (i.e. the Union contribution plus all contributions from other investors) divided by the Union contribution  shall be expected on average to range from 5 to 10, depending on market specificities. 3. Combination with other sources of funding Funding from the Equity Instrument may be combined with other ring-fenced budgetary contributions listed below, subject to the rules of Regulation (EU, Euratom) No 966/2012 and the relevant legal base: (a) other parts of the CEF; (b) other instruments, programmes and budget lines in the Union budget; and (c) Member States, including regional and local authorities, that wish to contribute own resources or resources available from the funds under the cohesion policy without changing the nature of the instrument. 4. Implementation Entrusted entities Entrusted entities shall be selected in accordance with Regulation (EU, Euratom) No 966/2012. The implementation under indirect management mode may take the form of direct mandates to entrusted entities, in indirect management mode. For instruments under direct mandates (i.e. in indirect management mode), the entrusted entities shall manage the Union contribution to the Equity Instrument. In addition, the setting-up of dedicated investment vehicles may be envisaged to allow the pooling of contributions from multiple investors. The Union contribution may be subordinated to that of other investors. In duly justified cases, in order to achieve specific policy objectives, the Union contribution may be provided to a specific project by an entrusted entity as a co-investment. Design and implementation The design shall be aligned with the general provisions for financial instruments set out in Regulation (EU, Euratom) No 966/2012. The detailed terms and conditions for implementing the Equity Instrument, including its monitoring and control, shall be laid down in an agreement between the Commission and a respective entrusted entity, taking into account the provisions laid down in this Annex and in Regulation (EU, Euratom) No 966/2012. Fiduciary account The entrusted entity shall set up a fiduciary account to hold the Union contribution and revenues resulting from the Union contribution. 5. Use of the Union contribution The Union contribution shall be used: (a) towards equity participations; (b) to cover agreed fees and costs associated with the establishment and management of the Equity Instrument, including its evaluation, which have been determined in line with Regulation (EU, Euratom) No 966/2012 and market practice; and (c) for directly related support actions. 6. Pricing, risk and revenue sharing The equity remuneration shall comprise the customary return components allocated to equity investors and shall depend on the performance of the underlying investments. 7. Application and approval procedure Applications shall be addressed to the entrusted entity or a dedicated investment vehicle, respectively, in accordance with their standard application procedures. The entrusted entities and the dedicated investment vehicles shall approve the projects in accordance with their internal procedures. 8. Duration of the Equity Instrument The last tranche of the Union contribution to the Equity Instrument shall be committed by the Commission by 31 December 2020. The actual approval of equity investments by the entrusted entities or the dedicated investment vehicles shall be finalised by 31 December 2022. 9. Expiry Union contribution allocated to the Equity Instrument shall be reimbursed to the relevant fiduciary account as investments are exited or otherwise mature. The fiduciary account shall maintain sufficient funding to cover fees or risks related to the Equity Instrument until its expiry. 10. Reporting Annual reporting methods on the implementation of the Equity Instrument shall be agreed by the Commission and the entrusted entity in the agreement in line with Regulation (EU, Euratom) No 966/2012. In addition, the Commission, with the support of the entrusted entities, shall report on implementation annually to the European Parliament and the Council until 2023 in accordance with Article 140(8) of Regulation (EU, Euratom) No 966/2012. 11. Monitoring, control and evaluation The Commission shall monitor the implementation of the Equity Instrument, including through on-the-spot controls as appropriate, and shall perform verification and controls in line with the Regulation (EU, Euratom) No 966/2012. 12. Support actions The implementation of the Equity Instrument may be supported by a set of accompanying measures. These may include, amongst other measures, technical and financial assistance, measures to raise the awareness of capital providers, and schemes to attract private investors. PART IV INDICATIVE PERCENTAGES FOR SPECIFIC TRANSPORT OBJECTIVES The budgetary resources referred to in point (a) of Article 5(1), excluding those allocated to programme support actions, shall be distributed to the transport-specific objectives as defined in Article 4(2) as follows: (a) removing bottlenecks, enhancing rail interoperability, bridging missing links and, in particular, improving cross-border sections - 80 %; (b) ensuring sustainable and efficient transport systems in the long run, with a view to preparing for expected future transport flows as well as enabling the decarbonisation of all modes of transport through transition to innovative low-carbon and energy-efficient transport technologies, while optimising safety - 5 %; (c) optimising the integration and interconnection of transport modes and enhancing interoperability of transport services, while ensuring the accessibility of transport infrastructures, and taking into account the ceiling for on-board components of the SESAR system, RIS, VTMIS and of ITS for the road sector referred to in point (vi) of Article 10(2)(b) - 15 %. The amount of EUR 11 305 500 000 transferred from the Cohesion Fund shall be spent entirely on projects implementing the core network or for projects and horizontal priorities identified in Part I of this Annex. PART V LIST OF GENERAL ORIENTATIONS TO BE TAKEN INTO ACCOUNT WHEN SETTING AWARD CRITERIA When setting award criteria in accordance with Article 17(5), at least the following general orientations shall be taken into account: (a) maturity of the action in the project development; (b) soundness of the implementation plan proposed; (c) stimulating effect of Union support on public and private investment, when applicable; (d) the need to overcome financial obstacles, such as the lack of market finance; (e) when applicable, the economic, social, climate and environmental impact, and accessibility; (f) the cross-border dimension, when applicable. ANNEX II "ANNEX LIST OF INITIAL FREIGHT CORRIDORS Member States Principal routes (1) Establishment of freight corridors: "Rhine-Alpine" NL, BE, DE, IT Zeebrugge-Antwerpen/Amsterdam/Vlissingen (2)/Rotterdam-Duisburg-[Basel]-Milano- Genova By 10 November 2013 "North Sea  Mediterranean" NL, BE, LU, FR, UK (2) Glasgow (3)/Edinburgh (3)/Southampton (3)/Felixstowe (3)-London (2)/Dunkerque (2)/Lille (2)/LiÃ ¨ge (2)/Paris (2)/Amsterdam (2)-Rotterdam-Zeebrugge (2)/Antwerpen-Luxembourg-Metz-Dijon-Lyon/[Basel]-Marseille (2) By 10 November 2013 "Scandinavian  Mediterranean" SE, DK, DE, AT, IT Stockholm/[Oslo] (2)/Trelleborg (2)-MalmÃ ¶-KÃ ¸benhavn-Hamburg-Innsbruck-Verona-La Spezia (2)/Livorno (2)/Ancona (2)/Taranto (2)/Augusta (2)/ Palermo By 10 November 2015 "Atlantic" PT, ES, FR, DE (2) Sines-Lisboa/LeixÃ µes  Madrid-Medina del Campo/ Bilbao/San Sebastian-Irun- Bordeaux-Paris/Le Havre/Metz  Strasbourg (2)/Mannheim (2) Sines-Elvas/Algeciras By 10 November 2013 "Baltic  Adriatic" PL, CZ, SK, AT, IT, SI Swinoujscie (2)/Gdynia-Katowice-Ostrava/Ã ½ilina-Bratislava/Wien/Klagenfurt-Udine-Venezia/ Trieste/ /Bologna/Ravenna Graz-Maribor-Ljubljana-Koper/Trieste By 10 November 2015 "Mediterranean" ES, FR, IT, SI, HU, HR (2) AlmerÃ ­a-Valencia/Algeciras/Madrid-Zaragoza/Barcelona-Marseille-Lyon-Turin-Milano-Verona-Padova/Venezia-Trieste/Koper- Ljubljana-Budapest Ljubljana (2)/Rijeka (2)-Zagreb (2)-Budapest-Zahony (Hungarian-Ukrainian border) By 10 November 2013 "Orient/East-Med" CZ, AT, SK, HU, RO, BG, EL, DE (3)  BucureÃt-ConstanÃ a Bremerhaven (3)/Wilhelmshaven (3)/Rostock (3)/Hamburg (3)-Praha-Vienna/Bratislava-Budapest  Vidin-Sofia-Burgas (3)/Svilengrad (3) (Bulgarian-Turkish border)/ Promachonas-Thessaloniki- AthÃ ­na-Patras (3) By 10 November 2013 "North Sea  Baltic" (4) DE, NL, BE, PL, LT, LV (3), EE (3) Wilhelmshaven (2)/Bremerhaven/Hamburg (2)/ Amsterdam (2)/Rotterdam/Antwerpen-Aachen/Berlin-Warsaw-Terespol (Poland-Belarus border)/Kaunas-Riga (3)-Tallinn (3) By 10 November 2015 "Rhine-Danube" (5) FR, DE, AT, SK, HU, RO, CZ Strasbourg-Mannheim-Frankfurt-NÃ ¼rnberg-Wels Strasbourg-Stuttgart-MÃ ¼nchen-Salzburg-Wels-Wien-Bratislava-Budapest-Arad-BraÃov/Craiova-BucureÃti-ConstanÃ a Ã ierna and Tisou (Slovak/ Ukrainian border)-KoÃ ¡ice-Ã ½ilina-HornÃ ­ LideÃ -Praha-MÃ ¼nchen/NÃ ¼rnberg By 10 November 2020 (1) '/' means alternative routes. In line with the TEN-T guidelines, the Atlantic and the Mediterranean corridors should in the future be completed by the Sines/Algeciras-Madrid-Paris freight axis which crosses the central Pyrenees via a low elevation tunnel. (2) (+) Routes marked with + shall be included in the respective corridors at the latest 3 years after the date of establishment set out in this table. Existing structures defined under Article 8 and Article 13(1) of this Regulation shall be adjusted with the participation of additional Member States and infrastructure managers in the respective corridors. These inclusions shall be based on market studies and take into consideration the aspect of existing passenger and freight transport in line with Article 14(3) of this Regulation. (3) Routes marked with * shall be included in the respective corridors at the latest 5 years after the date of establishment set out in this table. Existing structures defined under Article 8 and Article 13(1) of this Regulation shall be adjusted with the participation of additional Member States and infrastructure managers in the respective corridors. These inclusions shall be based on market studies and take into consideration the aspect of existing passenger and freight transport in line with Article 14(3) of this Regulation. (4) ( °) Until the realisation of a Rail Baltic line in 1 435 mm nominal track gauge, the specificities of different track gauge systems shall be taken into account in the establishment and operation of this corridor. (5) ( ¡) The creation of this corridor shall be based on market studies and take into consideration the aspect of existing passenger and freight transport in line with Article 14(3) of this Regulation. The section "Ã ierna and Tisou (Slovak/ Ukrainian border)-KoÃ ¡ice-Ã ½ilina-HornÃ ­ LideÃ -Praha" shall be established by 10 November 2013."